
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3307
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize child nutrition programs,
		  and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Healthy, Hunger-Free Kids Act of
			 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—A path to end childhood hunger
					Subtitle A—National school lunch program
					Sec. 101. Improving direct certification.
					Sec. 102. Categorical eligibility of foster
				children.
					Sec. 103. Direct certification for children receiving Medicaid
				benefits.
					Sec. 104. Eliminating individual applications through community
				eligibility.
					Sec. 105. Grants for expansion of school breakfast
				programs.
					Subtitle B—Summer food service program
					Sec. 111. Alignment of eligibility rules for public and private
				sponsors.
					Sec. 112. Outreach to eligible families.
					Sec. 113. Summer food service support grants.
					Subtitle C—Child and adult care food program
					Sec. 121. Simplifying area eligibility determinations in the
				child and adult care food program.
					Sec. 122. Expansion of afterschool meals for at-risk
				children.
					Subtitle D—Special supplemental nutrition program for women,
				infants, and children
					Sec. 131. Certification periods.
					Subtitle E—Miscellaneous
					Sec. 141. Childhood hunger research.
					Sec. 142. State childhood hunger challenge grants.
					Sec. 143. Review of local policies on meal charges and
				provision of alternate meals.
					TITLE II—Reducing childhood obesity and improving the diets of
				children
					Subtitle A—National school lunch program
					Sec. 201. Performance-based reimbursement rate increases for
				new meal patterns.
					Sec. 202. Nutrition requirements for fluid milk.
					Sec. 203. Water.
					Sec. 204. Local school wellness policy
				implementation.
					Sec. 205. Equity in school lunch pricing.
					Sec. 206. Revenue from nonprogram foods sold in
				schools.
					Sec. 207. Reporting and notification of school
				performance.
					Sec. 208. Nutrition standards for all foods sold in
				school.
					Sec. 209. Information for the public on the school nutrition
				environment.
					Sec. 210. Organic food pilot program.
					Subtitle B—Child and adult care food program
					Sec. 221. Nutrition and wellness goals for meals served through
				the child and adult care food program.
					Sec. 222. Interagency coordination to promote health and
				wellness in child care licensing.
					Sec. 223. Study on nutrition and wellness quality of child care
				settings.
					Subtitle C—Special supplemental nutrition program for women,
				infants, and children
					Sec. 231. Support for breastfeeding in the WIC
				Program.
					Sec. 232. Review of available supplemental foods.
					Subtitle D—Miscellaneous
					Sec. 241. Nutrition education and obesity prevention grant
				program.
					Sec. 242. Procurement and processing of food service products
				and commodities.
					Sec. 243. Access to Local Foods: Farm to School
				Program.
					Sec. 244. Research on strategies to promote the selection and
				consumption of healthy foods.
					TITLE III—Improving the management and integrity of child
				nutrition programs
					Subtitle A—National school lunch program
					Sec. 301. Privacy protection.
					Sec. 302. Applicability of food safety program on entire school
				campus.
					Sec. 303. Fines for violating program requirements.
					Sec. 304. Independent review of applications.
					Sec. 305. Program evaluation.
					Sec. 306. Professional standards for school food
				service.
					Sec. 307. Indirect costs.
					Sec. 308. Ensuring safety of school meals.
					Subtitle B—Summer food service program
					Sec. 321. Summer food service program permanent operating
				agreements.
					Sec. 322. Summer food service program
				disqualification.
					Subtitle C—Child and adult care food program
					Sec. 331. Renewal of application materials and permanent
				operating agreements.
					Sec. 332. State liability for payments to aggrieved child care
				institutions.
					Sec. 333. Transmission of income information by sponsored
				family or group day care homes.
					Sec. 334. Simplifying and enhancing administrative payments to
				sponsoring organizations.
					Sec. 335. Child and adult care food program audit
				funding.
					Sec. 336. Reducing paperwork and improving program
				administration.
					Sec. 337. Study relating to the child and adult care food
				program.
					Subtitle D—Special supplemental nutrition program for women,
				infants, and children
					Sec. 351. Sharing of materials with other programs.
					Sec. 352. WIC program management.
					Subtitle E—Miscellaneous
					Sec. 361. Full use of Federal funds.
					Sec. 362. Disqualified schools, institutions, and
				individuals.
					TITLE IV—Miscellaneous
					Subtitle A—Reauthorization of expiring provisions
					PART I—Richard B. Russell National School Lunch Act
					Sec. 401. Commodity support.
					Sec. 402. Food safety audits and reports by States.
					Sec. 403. Procurement training.
					Sec. 404. Authorization of the summer food service program for
				children.
					Sec. 405. Year-round services for eligible
				entities.
					Sec. 406. Training, technical assistance, and food service
				management institute.
					Sec. 407. Federal administrative support.
					Sec. 408. Compliance and accountability.
					Sec. 409. Information clearinghouse.
					PART II—Child Nutrition Act of 1966
					Sec. 421. Technology infrastructure improvement.
					Sec. 422. State administrative expenses.
					Sec. 423. Special supplemental nutrition program for women,
				infants, and children.
					Sec. 424. Farmers market nutrition program.
					Subtitle B—Technical amendments
					Sec. 441. Technical amendments.
					Sec. 442. Use of unspent future funds from the American
				Recovery and Reinvestment Act of 2009.
					Sec. 443. Equipment assistance technical
				correction.
					Sec. 444. Budgetary effects.
					Sec. 445. Effective date.
				
			2.Definition of SecretaryIn this Act, the term Secretary
			 means the Secretary of Agriculture.
		IA path to end childhood hunger
			ANational school lunch program
				101.Improving direct certification
					(a)Performance awardsSection 9(b)(4) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(4)) is amended—
						(1)in the paragraph heading, by striking
			 food
			 stamp and inserting supplemental nutrition assistance
			 program; and
						(2)by adding at the end the following:
							
								(E)Performance awards
									(i)In generalEffective for each of the school years
				beginning July 1, 2011, July 1, 2012, and July 1, 2013, the Secretary shall
				offer performance awards to States to encourage the States to ensure that all
				children eligible for direct certification under this paragraph are certified
				in accordance with this paragraph.
									(ii)RequirementsFor each school year described in clause
				(i), the Secretary shall—
										(I)consider State data from the prior school
				year, including estimates contained in the report required under section 4301
				of the Food, Conservation, and Energy Act of 2008 (42 U.S.C. 1758a); and
										(II)make performance awards to not more than 15
				States that demonstrate, as determined by the Secretary—
											(aa)outstanding performance; and
											(bb)substantial improvement.
											(iii)Use of fundsA State agency that receives a performance
				award under clause (i)—
										(I)shall treat the funds as program income;
				and
										(II)may transfer the funds to school food
				authorities for use in carrying out the program.
										(iv)Funding
										(I)In generalOn October 1, 2011, and each subsequent
				October 1 through October 1, 2013, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary—
											(aa)$2,000,000 to carry out clause
				(ii)(II)(aa); and
											(bb)$2,000,000 to carry out clause
				(ii)(II)(bb).
											(II)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this clause the funds transferred
				under subclause (I), without further appropriation.
										(v)Payments not subject to judicial
				reviewA determination by the
				Secretary whether, and in what amount, to make a performance award under this
				subparagraph shall not be subject to administrative or judicial
				review.
									.
						(b)Continuous improvement plansSection 9(b)(4) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(4)) (as amended by subsection (a))
			 is amended by adding at the end the following:
						
							(F)Continuous improvement plans
								(i)Definition of required
				percentageIn this
				subparagraph, the term required percentage means—
									(I)for the school year beginning July 1, 2011,
				80 percent;
									(II)for the school year beginning July 1, 2012,
				90 percent; and
									(III)for the school year beginning July 1, 2013,
				and each school year thereafter, 95 percent.
									(ii)RequirementsEach school year, the Secretary
				shall—
									(I)identify, using data from the prior year,
				including estimates contained in the report required under section 4301 of the
				Food, Conservation, and Energy Act of 2008 (42 U.S.C. 1758a), States that
				directly certify less than the required percentage of the total number of
				children in the State who are eligible for direct certification under this
				paragraph;
									(II)require the States identified under
				subclause (I) to implement a continuous improvement plan to fully meet the
				requirements of this paragraph, which shall include a plan to improve direct
				certification for the following school year; and
									(III)assist the States identified under
				subclause (I) to develop and implement a continuous improvement plan in
				accordance with subclause (II).
									(iii)Failure to meet performance
				standard
									(I)In generalA State that is required to develop and
				implement a continuous improvement plan under clause (ii)(II) shall be required
				to submit the continuous improvement plan to the Secretary, for the approval of
				the Secretary.
									(II)RequirementsAt a minimum, a continuous improvement plan
				under subclause (I) shall include—
										(aa)specific measures that the State will use
				to identify more children who are eligible for direct certification, including
				improvements or modifications to technology, information systems, or
				databases;
										(bb)a timeline for the State to implement those
				measures; and
										(cc)goals for the State to improve direct
				certification
				results.
										.
					(c)Without further applicationSection 9(b)(4) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(4)) (as amended by subsection (b))
			 is amended by adding at the end the following:
						
							(G)Without further application
								(i)In generalIn this paragraph, the term without
				further application means that no action is required by the household of
				the child.
								(ii)ClarificationA requirement that a household return a
				letter notifying the household of eligibility for direct certification or
				eligibility for free school meals does not meet the requirements of clause
				(i).
								.
					102.Categorical eligibility of foster
			 children
					(a)Discretionary certificationSection 9(b)(5) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)(5)) is amended—
						(1)in subparagraph (C), by striking
			 or at the end;
						(2)in subparagraph (D), by striking the period
			 at the end and inserting ; or; and
						(3)by adding at the end the following:
							
								(E)(i)a foster child whose care and placement is
				the responsibility of an agency that administers a State plan under part B or E
				of title IV of the Social Security Act (42 U.S.C. 621 et seq.); or
									(ii)a foster child who a court has placed with
				a caretaker
				household.
									.
						(b)Categorical eligibilitySection 9(b)(12)(A) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1758(b)(12)(A)) is amended—
						(1)in clause (iv), by adding )
			 before the semicolon at the end;
						(2)in clause (v), by striking
			 or at the end;
						(3)in clause (vi), by striking the period at
			 the end and inserting ; or; and
						(4)by adding at the end the following:
							
								(vii)(I)a foster child whose care and placement is
				the responsibility of an agency that administers a State plan under part B or E
				of title IV of the Social Security Act (42 U.S.C. 621 et seq.); or
									(II)a foster child who a court has placed with
				a caretaker
				household.
									.
						(c)DocumentationSection 9(d)(2) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(d)(2)) is amended—
						(1)in subparagraph (D), by striking
			 or at the end;
						(2)in subparagraph (E), by striking the period
			 at the end and inserting ; or; and
						(3)by adding at the end the following:
							
								(F)(i)documentation has been provided to the
				appropriate local educational agency showing the status of the child as a
				foster child whose care and placement is the responsibility of an agency that
				administers a State plan under part B or E of title IV of the Social Security
				Act (42 U.S.C. 621 et seq.); or
									(ii)documentation has been provided to the
				appropriate local educational agency showing the status of the child as a
				foster child who a court has placed with a caretaker
				household.
									.
						103.Direct certification for children receiving
			 Medicaid benefits
					(a)In generalSection 9(b) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)) is amended by adding at the end
			 the following:
						
							(15)Direct certification for children receiving
				Medicaid benefits
								(A)DefinitionsIn this paragraph:
									(i)Eligible
				childThe term eligible
				child means a child—
										(I)(aa)who is eligible for and receiving medical
				assistance under the Medicaid program; and
											(bb)who is a member of a family with an income
				as measured by the Medicaid program before the application of any expense,
				block, or other income disregard, that does not exceed 133 percent of the
				poverty line (as defined in section 673(2) of the Community Services Block
				Grant Act (42 U.S.C. 9902(2), including any revision required by such section))
				applicable to a family of the size used for purposes of determining eligibility
				for the Medicaid program; or
											(II)who is a member of a household (as that
				term is defined in section 245.2 of title 7, Code of Federal Regulations (or
				successor regulations) with a child described in subclause (I).
										(ii)Medicaid programThe term Medicaid program
				means the program of medical assistance established under title XIX of the
				Social Security Act (42 U.S.C. 1396 et seq.).
									(B)Demonstration project
									(i)In generalThe Secretary, acting through the
				Administrator of the Food and Nutrition Service and in cooperation with
				selected State agencies, shall conduct a demonstration project in selected
				local educational agencies to determine whether direct certification of
				eligible children is an effective method of certifying children for free
				lunches and breakfasts under section 9(b)(1)(A) of this Act and section
				4(e)(1)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(e)(1)(A)).
									(ii)Scope of projectThe Secretary shall carry out the
				demonstration project under this subparagraph—
										(I)for the school year beginning July 1, 2012,
				in selected local educational agencies that collectively serve 2.5 percent of
				students certified for free and reduced price meals nationwide, based on the
				most recent available data;
										(II)for the school year beginning July 1, 2013,
				in selected local educational agencies that collectively serve 5 percent of
				students certified for free and reduced price meals nationwide, based on the
				most recent available data; and
										(III)for the school year beginning July 1, 2014,
				and each subsequent school year, in selected local educational agencies that
				collectively serve 10 percent of students certified for free and reduced price
				meals nationwide, based on the most recent available data.
										(iii)Purposes of the projectAt a minimum, the purposes of the
				demonstration project shall be—
										(I)to determine the potential of direct
				certification with the Medicaid program to reach children who are eligible for
				free meals but not certified to receive the meals;
										(II)to determine the potential of direct
				certification with the Medicaid program to directly certify children who are
				enrolled for free meals based on a household application; and
										(III)to provide an estimate of the effect on
				Federal costs and on participation in the school lunch program under this Act
				and the school breakfast program established by section 4 of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1773) of direct certification with the Medicaid program.
										(iv)Cost estimateFor each of 2 school years of the
				demonstration project, the Secretary shall estimate the cost of the direct
				certification of eligible children for free school meals through data derived
				from—
										(I)the school meal programs authorized under
				this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
										(II)the Medicaid program; and
										(III)interviews with a statistically
				representative sample of households.
										(C)Agreement
									(i)In generalNot later than July 1 of the first school
				year during which a State agency will participate in the demonstration project,
				the State agency shall enter into an agreement with the 1 or more State
				agencies conducting eligibility determinations for the Medicaid program.
									(ii)Without further applicationSubject to paragraph (6), the agreement
				described in subparagraph (D) shall establish procedures under which an
				eligible child shall be certified for free lunches under this Act and free
				breakfasts under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773),
				without further application (as defined in paragraph (4)(G)).
									(D)CertificationFor the school year beginning on July 1,
				2012, and each subsequent school year, subject to paragraph (6), the local
				educational agencies participating in the demonstration project shall certify
				an eligible child as eligible for free lunches under this Act and free
				breakfasts under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.),
				without further application (as defined in paragraph (4)(G)).
								(E)Site selection
									(i)In generalTo be eligible to participate in the
				demonstration project under this subsection, a State agency shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
									(ii)ConsiderationsIn selecting States and local educational
				agencies for participation in the demonstration project, the Secretary may take
				into consideration such factors as the Secretary considers to be appropriate,
				which may include—
										(I)the rate of direct certification;
										(II)the share of individuals who are eligible
				for benefits under the supplemental nutrition assistance program established
				under the Food and Nutrition Act of
				2008 (7 U.S.C. 2011 et seq.) who participate in the program, as
				determined by the Secretary;
										(III)the income eligibility limit for the
				Medicaid program;
										(IV)the feasibility of matching data between
				local educational agencies and the Medicaid program;
										(V)the socioeconomic profile of the State or
				local educational agencies; and
										(VI)the willingness of the State and local
				educational agencies to comply with the requirements of the demonstration
				project.
										(F)Access
				to dataFor purposes of
				conducting the demonstration project under this paragraph, the Secretary shall
				have access to—
									(i)educational and other records of State and
				local educational and other agencies and institutions receiving funding or
				providing benefits for 1 or more programs authorized under this Act or the
				Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and
									(ii)income and program participation
				information from public agencies administering the Medicaid program.
									(G)Report to Congress
									(i)In generalNot later than October 1, 2014, the
				Secretary shall submit to the Committee on Education and Labor of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate, an interim report that describes the results of the demonstration
				project required under this paragraph.
									(ii)Final reportNot later than October 1, 2015, the
				Secretary shall submit a final report to the committees described in clause
				(i).
									(H)Funding
									(i)In generalOn October 1, 2010, out of any funds in the
				Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary to carry out subparagraph (G) $5,000,000, to remain
				available until expended.
									(ii)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out subparagraph (G) the funds transferred
				under clause (i), without further
				appropriation.
									.
					(b)DocumentationSection 9(d)(2) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(d)(2)) (as amended by section 102(c))
			 is amended—
						(1)in subparagraph (E), by striking
			 or at the end;
						(2)in subparagraph (F)(ii), by striking the
			 period at the end and inserting ; or; and
						(3)by adding at the end the following:
							
								(G)documentation has been provided to the
				appropriate local educational agency showing the status of the child as an
				eligible child (as defined in subsection
				(b)(15)(A)).
								.
						(c)Agreement for Direct Certification and
			 Cooperation by State Medicaid Agencies
						(1)In generalSection 1902(a)(7) of the Social Security
			 Act (42 U.S.C. 1396a(a)(7)) is amended to read as follows:
							
								(7)provide—
									(A)safeguards which restrict the use or
				disclosure of information concerning applicants and recipients to purposes
				directly connected with—
										(i)the administration of the plan; and
										(ii)the exchange of information necessary to
				certify or verify the certification of eligibility of children for free or
				reduced price breakfasts under the Child Nutrition Act of 1966 and free or
				reduced price lunches under the Richard B. Russell National School Lunch Act,
				in accordance with section 9(b) of that Act, using data standards and formats
				established by the State agency; and
										(B)that, notwithstanding the Express Lane
				option under subsection (e)(13), the State may enter into an agreement with the
				State agency administering the school lunch program established under the
				Richard B. Russell National School Lunch Act under which the State shall
				establish procedures to ensure that—
										(i)a child receiving medical assistance under
				the State plan under this title whose family income does not exceed 133 percent
				of the poverty line (as defined in section 673(2) of the Community Services
				Block Grant Act, including any revision required by such section), as
				determined without regard to any expense, block, or other income disregard,
				applicable to a family of the size involved, may be certified as eligible for
				free lunches under the Richard B. Russell National School Lunch Act and free
				breakfasts under the Child Nutrition Act of 1966 without further application;
				and
										(ii)the State agencies responsible for
				administering the State plan under this title, and for carrying out the school
				lunch program established under the Richard B. Russell
				National School Lunch Act (42 U.S.C.
				1751 et seq.) or the school breakfast program established by section 4 of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1773), cooperate in carrying out paragraphs (3)(F) and (15) of section
				9(b) of that
				Act;
										.
						(2)Effective date
							(A)In generalExcept as provided in subparagraph (B), the
			 amendments made by this subsection shall take effect on the date of enactment
			 of this Act.
							(B)Extension of effective date for State law
			 amendmentIn the case of a
			 State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)
			 which the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of the amendments made by this section
			 solely on the basis of its failure to meet such additional requirements before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. For purposes of the previous sentence, in the case
			 of a State that has a 2-year legislative session, each year of the session is
			 considered to be a separate regular session of the State legislature.
							(d)Conforming amendmentsSection 444(b)(1) of the General Education
			 Provisions Act (20 U.S.C. 1232g(b)(1)) is amended—
						(1)in subparagraph (I), by striking
			 and at the end;
						(2)in subparagraph (J)(ii), by striking the
			 period at the end and inserting ; and;
						(3)by adding at the end the following:
							
								(K)the Secretary of Agriculture, or authorized
				representative from the Food and Nutrition Service or contractors acting on
				behalf of the Food and Nutrition Service, for the purposes of conducting
				program monitoring, evaluations, and performance measurements of State and
				local educational and other agencies and institutions receiving funding or
				providing benefits of 1 or more programs authorized under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) for which the results will be
				reported in an aggregate form that does not identify any individual, on the
				conditions that—
									(i)any data collected under this subparagraph
				shall be protected in a manner that will not permit the personal identification
				of students and their parents by other than the authorized representatives of
				the Secretary; and
									(ii)any personally identifiable data shall be
				destroyed when the data are no longer needed for program monitoring,
				evaluations, and performance
				measurements.
									.
						104.Eliminating individual applications through
			 community eligibility
					(a)Universal meal service in high poverty
			 areas
						(1)EligibilitySection 11(a)(1) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1759a(a)(1)) is amended by adding at the
			 end the following:
							
								(F)Universal meal service in high poverty
				areas
									(i)Definition of identified
				studentsThe term
				identified students means students certified based on
				documentation of benefit receipt or categorical eligibility as described in
				section 245.6a(c)(2) of title 7, Code of Federal Regulations (or successor
				regulations).
									(ii)Election of special assistance
				payments
										(I)In generalA local educational agency may, for all
				schools in the district or on behalf of certain schools in the district, elect
				to receive special assistance payments under this subparagraph in lieu of
				special assistance payments otherwise made available under this paragraph based
				on applications for free and reduced price lunches if—
											(aa)during a period of 4 successive school
				years, the local educational agency elects to serve all children in the
				applicable schools free lunches and breakfasts under the school lunch program
				under this Act and the school breakfast program established under section 4 of
				the Child Nutrition Act of 1966 (42 U.S.C. 1773);
											(bb)the local educational agency pays, from
				sources other than Federal funds, the costs of serving the lunches or
				breakfasts that are in excess of the value of assistance received under this
				Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
											(cc)the local educational agency is not a
				residential child care institution (as that term is used in section 210.2 of
				title 7, Code of Federal Regulations (or successor regulations)); and
											(dd)during the school year prior to the first
				year of the period for which the local educational agency elects to receive
				special assistance payments under this subparagraph, the local educational
				agency or school had a percentage of enrolled students who were identified
				students that meets or exceeds the threshold described in clause (viii).
											(II)Election to stop receiving
				paymentsA local educational
				agency may, for all schools in the district or on behalf of certain schools in
				the district, elect to stop receiving special assistance payments under this
				subparagraph for the following school year by notifying the State agency not
				later than June 30 of the current school year of the intention to stop
				receiving special assistance payments under this subparagraph.
										(iii)First year of option
										(I)Special assistance paymentFor each month of the first school year of
				the 4-year period during which a school or local educational agency elects to
				receive payments under this subparagraph, special assistance payments at the
				rate for free meals shall be made under this subparagraph for a percentage of
				all reimbursable meals served in an amount equal to the product obtained by
				multiplying—
											(aa)the multiplier described in clause (vii);
				by
											(bb)the percentage of identified students at
				the school or local educational agency as of April 1 of the prior school year,
				up to a maximum of 100 percent.
											(II)Payment for other mealsThe percentage of meals served that is not
				described in subclause (I) shall be reimbursed at the rate provided under
				section 4.
										(iv)Second, third, or fourth year of
				option
										(I)Special assistance paymentFor each month of the second, third, or
				fourth school year of the 4-year period during which a school or local
				educational agency elects to receive payments under this subparagraph, special
				assistance payments at the rate for free meals shall be made under this
				subparagraph for a percentage of all reimbursable meals served in an amount
				equal to the product obtained by multiplying—
											(aa)the multiplier described in clause (vii);
				by
											(bb)the higher of the percentage of identified
				students at the school or local educational agency as of April 1 of the prior
				school year or the percentage of identified students at the school or local
				educational agency as of April 1 of the school year prior to the first year
				that the school or local educational agency elected to receive special
				assistance payments under this subparagraph, up to a maximum of 100
				percent.
											(II)Payment for other mealsThe percentage of meals served that is not
				described in subclause (I) shall be reimbursed at the rate provided under
				section 4.
										(v)Grace year
										(I)In generalIf, not later than April 1 of the fourth
				year of a 4-year period described in clause (ii)(I), a school or local
				educational agency has a percentage of enrolled students who are identified
				students that meets or exceeds a percentage that is 10 percentage points lower
				than the threshold described in clause (viii), the school or local educational
				agency may elect to receive special assistance payments under subclause (II)
				for an additional grace year.
										(II)Special assistance paymentFor each month of a grace year, special
				assistance payments at the rate for free meals shall be made under this
				subparagraph for a percentage of all reimbursable meals served in an amount
				equal to the product obtained by multiplying—
											(aa)the multiplier described in clause (vii);
				by
											(bb)the percentage of identified students at
				the school or local educational agency as of April 1 of the prior school year,
				up to a maximum of 100 percent.
											(III)Payment for other mealsThe percentage of meals served that is not
				described in subclause (II) shall be reimbursed at the rate provided under
				section 4.
										(vi)ApplicationsA school or local educational agency that
				receives special assistance payments under this subparagraph may not be
				required to collect applications for free and reduced price lunches.
									(vii)Multiplier
										(I)Phase-inFor each school year beginning on or before
				July 1, 2013, the multiplier shall be 1.6.
										(II)Full implementationFor each school year beginning on or after
				July 1, 2014, the Secretary may use, as determined by the Secretary—
											(aa)a multiplier between 1.3 and 1.6;
				and
											(bb)subject to item (aa), a different
				multiplier for different schools or local educational agencies.
											(viii)Threshold
										(I)Phase-inFor each school year beginning on or before
				July 1, 2013, the threshold shall be 40 percent.
										(II)Full implementationFor each school year beginning on or after
				July 1, 2014, the Secretary may use a threshold that is less than 40
				percent.
										(ix)Phase-in
										(I)In generalIn selecting States for participation
				during the phase-in period, the Secretary shall select States with an adequate
				number and variety of schools and local educational agencies that could benefit
				from the option under this subparagraph, as determined by the Secretary.
										(II)LimitationThe Secretary may not approve additional
				schools and local educational agencies to receive special assistance payments
				under this subparagraph after the Secretary has approved schools and local
				educational agencies in—
											(aa)for the school year beginning on July 1,
				2011, 3 States; and
											(bb)for each of the school years beginning July
				1, 2012 and July 1, 2013, an additional 4 States per school year.
											(x)Election of option
										(I)In generalFor each school year beginning on or after
				July 1, 2014, any local educational agency eligible to make the election
				described in clause (ii) for all schools in the district or on behalf of
				certain schools in the district may elect to receive special assistance
				payments under clause (iii) for the next school year if, not later than June 30
				of the current school year, the local educational agency submits to the State
				agency the percentage of identified students at the school or local educational
				agency.
										(II)State agency notificationNot later than May 1 of each school year
				beginning on or after July 1, 2011, each State agency with schools or local
				educational agencies that may be eligible to elect to receive special
				assistance payments under this subparagraph shall notify—
											(aa)each local educational agency that meets or
				exceeds the threshold described in clause (viii) that the local educational
				agency is eligible to elect to receive special assistance payments under clause
				(iii) for the next 4 school years, of the blended reimbursement rate the local
				educational agency would receive under clause (iii), and of the procedures for
				the local educational agency to make the election;
											(bb)each local educational agency that receives
				special assistance payments under clause (iii) of the blended reimbursement
				rate the local educational agency would receive under clause (iv);
											(cc)each local educational agency in the fourth
				year of electing to receive special assistance payments under this subparagraph
				that meets or exceeds a percentage that is 10 percentage points lower than the
				threshold described in clause (viii) and that receives special assistance
				payments under clause (iv), that the local educational agency may continue to
				receive such payments for the next school year, of the blended reimbursement
				rate the local educational agency would receive under clause (v), and of the
				procedures for the local educational agency to make the election; and
											(dd)each local educational agency that meets or
				exceeds a percentage that is 10 percentage points lower than the threshold
				described in clause (viii) that the local educational agency may be eligible to
				elect to receive special assistance payments under clause (iii) if the
				threshold described in clause (viii) is met by April 1 of the school year or if
				the threshold is met for a subsequent school year.
											(III)Public notification of local educational
				agenciesNot later than May 1
				of each school year beginning on or after July 1, 2011, each State agency with
				1 or more schools or local educational agencies eligible to elect to receive
				special assistance payments under clause (iii) shall submit to the Secretary,
				and the Secretary shall publish, lists of the local educational agencies
				receiving notices under subclause (II).
										(IV)Public notification of
				schoolsNot later than May 1
				of each school year beginning on or after July 1, 2011, each local educational
				agency in a State with 1 or more schools eligible to elect to receive special
				assistance payments under clause (iii) shall submit to the State agency, and
				the State agency shall publish—
											(aa)a list of the schools that meet or exceed
				the threshold described in clause (viii);
											(bb)a list of the schools that meet or exceed a
				percentage that is 10 percentage points lower than the threshold described in
				clause (viii) and that are in the fourth year of receiving special assistance
				payments under clause (iv); and
											(cc)a list of the schools that meet or exceed a
				percentage that is 10 percentage points lower than the threshold described in
				clause (viii).
											(xi)Implementation
										(I)GuidanceNot later than 90 days after the date of
				enactment of this subparagraph, the Secretary shall issue guidance to implement
				this subparagraph.
										(II)RegulationsNot later than December 31, 2013, the
				Secretary shall promulgate regulations that establish procedures for State
				agencies, local educational agencies, and schools to meet the requirements of
				this subparagraph, including exercising the option described in this
				subparagraph.
										(III)PublicationIf the Secretary uses the authority
				provided in clause (vii)(II)(bb) to use a different multiplier for different
				schools or local educational agencies, for each school year beginning on or
				after July 1, 2014, not later than April 1, 2014, the Secretary shall publish
				on the website of the Secretary a table that indicates—
											(aa)each local educational agency that may
				elect to receive special assistance payments under clause (ii);
											(bb)the blended reimbursement rate that each
				local educational agency would receive; and
											(cc)an explanation of the methodology used to
				calculate the multiplier or threshold for each school or local educational
				agency.
											(xii)ReportNot later than December 31, 2013, the
				Secretary shall publish a report that describes—
										(I)an estimate of the number of schools and
				local educational agencies eligible to elect to receive special assistance
				payments under this subparagraph that do not elect to receive the
				payments;
										(II)for schools and local educational agencies
				described in subclause (I)—
											(aa)barriers to participation in the special
				assistance option under this subparagraph, as described by the nonparticipating
				schools and local educational agencies; and
											(bb)changes to the special assistance option
				under this subparagraph that would make eligible schools and local educational
				agencies more likely to elect to receive special assistance payments;
											(III)for schools and local educational agencies
				that elect to receive special assistance payments under this
				subparagraph—
											(aa)the number of schools and local educational
				agencies;
											(bb)an estimate of the percentage of identified
				students and the percentage of enrolled students who were certified to receive
				free or reduced price meals in the school year prior to the election to receive
				special assistance payments under this subparagraph, and a description of how
				the ratio between those percentages compares to 1.6;
											(cc)an estimate of the number and share of
				schools and local educational agencies in which more than 80 percent of
				students are certified for free or reduced price meals that elect to receive
				special assistance payments under that clause; and
											(dd)whether any of the schools or local
				educational agencies stopped electing to receive special assistance payments
				under this subparagraph;
											(IV)the impact of electing to receive special
				assistance payments under this subparagraph on—
											(aa)program integrity;
											(bb)whether a breakfast program is
				offered;
											(cc)the type of breakfast program
				offered;
											(dd)the nutritional quality of school meals;
				and
											(ee)program participation; and
											(V)the multiplier and threshold, as described
				in clauses (vii) and (viii) respectively, that the Secretary will use for each
				school year beginning on or after July 1, 2014 and the rationale for any change
				in the multiplier or threshold.
										(xiii)Funding
										(I)In generalOn October 1, 2010, out of any funds in the
				Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary to carry out clause (xii) $5,000,000, to remain
				available until September 30, 2014.
										(II)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out clause (xii) the funds transferred
				under subclause (I), without further
				appropriation.
										.
						(2)Conforming amendmentsSection 11(a)(1)(B) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(B)) is amended by
			 striking or (E) and inserting (E), or (F).
						(b)Universal meal service through census
			 dataSection 11 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1759a) is amended by
			 adding at the end the following:
						
							(g)Universal meal service through census
				data
								(1)In generalTo the maximum extent practicable, the
				Secretary shall identify alternatives to—
									(A)the daily counting by category of meals
				provided by school lunch programs under this Act and the school breakfast
				program established by section 4 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1773); and
									(B)the use of annual applications as the basis
				for eligibility to receive free meals or reduced price meals under this
				Act.
									(2)Recommendations
									(A)Considerations
										(i)In generalIn identifying alternatives under paragraph
				(1), the Secretary shall consider the recommendations of the Committee on
				National Statistics of the National Academy of Sciences relating to use of the
				American Community Survey of the Bureau of the Census and other data
				sources.
										(ii)Socioeconomic surveyThe Secretary shall consider use of a
				periodic socioeconomic survey of households of children attending school in the
				school food authority in not more than 3 school food authorities participating
				in the school lunch program under this Act.
										(iii)Survey parametersThe Secretary shall establish requirements
				for the use of a socioeconomic survey under clause (ii), which shall—
											(I)include criteria for survey design, sample
				frame validity, minimum level of statistical precision, minimum survey response
				rates, frequency of data collection, and other criteria as determined by the
				Secretary;
											(II)be consistent with the Standards and
				Guidelines for Statistical Surveys, as published by the Office of Management
				and Budget;
											(III)be consistent with standards and
				requirements that ensure proper use of Federal funds; and
											(IV)specify that the socioeconomic survey be
				conducted at least once every 4 years.
											(B)Use of alternativesAlternatives described in subparagraph (A)
				that provide accurate and effective means of providing meal reimbursement
				consistent with the eligibility status of students may be—
										(i)implemented for use in schools or by school
				food authorities that agree—
											(I)to serve all breakfasts and lunches to
				students at no cost in accordance with regulations issued by the Secretary;
				and
											(II)to pay, from sources other than Federal
				funds, the costs of serving any lunches and breakfasts that are in excess of
				the value of assistance received under this Act or the
				Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.) with respect to the number of lunches and breakfasts
				served during the applicable period; or
											(ii)further tested through demonstration
				projects carried out by the Secretary in accordance with subparagraph
				(C).
										(C)Demonstration projects
										(i)In generalFor the purpose of carrying out
				demonstration projects described in subparagraph (B), the Secretary may waive
				any requirement of this Act relating to—
											(I)counting of meals provided by school lunch
				or breakfast programs;
											(II)applications for eligibility for free or
				reduced priced meals; or
											(III)required direct certification under section
				9(b)(4).
											(ii)Number of projectsThe Secretary shall carry out demonstration
				projects under this paragraph in not more than 5 local educational agencies for
				each alternative model that is being tested.
										(iii)LimitationA demonstration project carried out under
				this paragraph shall have a duration of not more than 3 years.
										(iv)EvaluationThe Secretary shall evaluate each
				demonstration project carried out under this paragraph in accordance with
				procedures established by the Secretary.
										(v)RequirementIn carrying out evaluations under clause
				(iv), the Secretary shall evaluate, using comparisons with local educational
				agencies with similar demographic characteristics—
											(I)the accuracy of the 1 or more methodologies
				adopted as compared to the daily counting by category of meals provided by
				school meal programs under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.) and the use of annual applications as the basis for eligibility to
				receive free or reduced price meals under those Acts;
											(II)the effect of the 1 or more methodologies
				adopted on participation in programs under those Acts;
											(III)the effect of the 1 or more methodologies
				adopted on administration of programs under those Acts; and
											(IV)such other matters as the Secretary
				determines to be
				appropriate.
											.
					105.Grants for expansion of school breakfast
			 programsThe Child Nutrition
			 Act of 1966 (42 U.S.C. 1771 et seq.) is amended by adding at the end the
			 following:
					
						23.Grants for expansion of school breakfast
				programs
							(a)Definition of qualifying
				schoolIn this section, the
				term qualifying school means a school in severe need, as described
				in section 4(d)(1).
							(b)EstablishmentSubject to the availability of
				appropriations provided in advance in an appropriations Act specifically for
				the purpose of carrying out this section, the Secretary shall establish a
				program under which the Secretary shall provide grants, on a competitive basis,
				to State educational agencies for the purpose of providing subgrants to local
				educational agencies for qualifying schools to establish, maintain, or expand
				the school breakfast program in accordance with this section.
							(c)Grants to State educational
				agencies
								(1)ApplicationTo be eligible to receive a grant under
				this section, a State educational agency shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
								(2)AdministrationIn carrying out this section, the Secretary
				shall—
									(A)develop an appropriate competitive
				application process; and
									(B)make information available to State
				educational agencies concerning the availability of funds under this
				section.
									(3)AllocationThe amount of grants provided by the
				Secretary to State educational agencies for a fiscal year under this section
				shall not exceed the lesser of—
									(A)the product obtained by multiplying—
										(i)the number of qualifying schools receiving
				subgrants or other benefits under subsection (d) for the fiscal year;
				and
										(ii)the maximum amount of a subgrant provided
				to a qualifying school under subsection (d)(4)(B); or
										(B)$2,000,000.
									(d)Subgrants to qualifying schools
								(1)In generalA State educational agency receiving a
				grant under this section shall use funds made available under the grant to
				award subgrants to local educational agencies for a qualifying school or groups
				of qualifying schools to carry out activities in accordance with this
				section.
								(2)PriorityIn awarding subgrants under this
				subsection, a State educational agency shall give priority to local educational
				agencies with qualifying schools in which at least 75 percent of the students
				are eligible for free or reduced price school lunches under the school lunch
				program established under the Richard B. Russell National School Lunch Act (42
				U.S.C. 1751 et seq.).
								(3)State and district training and technical
				supportA local educational
				agency or State educational agency may allocate a portion of each subgrant to
				provide training and technical assistance to the staff of qualifying schools to
				carry out the purposes of this section.
								(4)Amount; term
									(A)In generalExcept as otherwise provided in this
				paragraph, a subgrant provided by a State educational agency to a local
				educational agency or qualifying school under this section shall be in such
				amount, and shall be provided for such term, as the State educational agency
				determines appropriate.
									(B)Maximum
				amountThe amount of a
				subgrant provided by a State educational agency to a local educational agency
				for a qualifying school or a group of qualifying schools under this subsection
				shall not exceed $10,000 for each school year.
									(C)Maximum grant termA local educational agency or State
				educational agency shall not provide subgrants to a qualifying school under
				this subsection for more than 2 fiscal years.
									(e)Best practices
								(1)In generalPrior to awarding grants under this
				section, the Secretary shall make available to State educational agencies
				information regarding the most effective mechanisms by which to increase school
				breakfast participation among eligible children at qualifying schools.
								(2)PreferenceIn awarding subgrants under this section, a
				State educational agency shall give preference to local educational agencies
				for qualifying schools or groups of qualifying schools that have adopted, or
				provide assurances that the subgrant funds will be used to adopt, the most
				effective mechanisms identified by the Secretary under paragraph (1).
								(f)Use of funds
								(1)In generalA qualifying school may use a grant
				provided under this section—
									(A)to establish, promote, or expand a school
				breakfast program of the qualifying school under this section, which shall
				include a nutritional education component;
									(B)to extend the period during which school
				breakfast is available at the qualifying school;
									(C)to provide school breakfast to students of
				the qualifying school during the school day; or
									(D)for other appropriate purposes, as
				determined by the Secretary.
									(2)RequirementEach activity of a qualifying school under
				this subsection shall be carried out in accordance with applicable nutritional
				guidelines and regulations issued by the Secretary.
								(g)Maintenance of effortGrants made available under this section
				shall not diminish or otherwise affect the expenditure of funds from State and
				local sources for the maintenance of the school breakfast program.
							(h)ReportsNot later than 18 months following the end
				of a school year during which subgrants are awarded under this section, the
				Secretary shall submit to Congress a report describing the activities of the
				qualifying schools awarded subgrants.
							(i)EvaluationNot later than 180 days before the end of a
				grant term under this section, a local educational agency that receives a
				subgrant under this section shall—
								(1)evaluate whether electing to provide
				universal free breakfasts under the school breakfast program in accordance with
				Provision 2 as established under subsections (b) through (k) of section 245.9
				of title 7, Code of Federal Regulations (or successor regulations), would be
				cost-effective for the qualified schools based on estimated administrative
				savings and economies of scale; and
								(2)submit the results of the evaluation to the
				State educational agency.
								(j)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as are
				necessary for each of fiscal years 2010 through
				2015.
							.
				BSummer food service program
				111.Alignment of eligibility rules for public
			 and private sponsorsSection
			 13(a) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1761(a)) is amended by striking paragraph (7) and
			 inserting the following:
					
						(7)Private nonprofit organizations
							(A)Definition of private nonprofit
				organizationIn this
				paragraph, the term private nonprofit organization means an
				organization that—
								(i)exercises full control and authority over
				the operation of the program at all sites under the sponsorship of the
				organization;
								(ii)provides ongoing year-round activities for
				children or families;
								(iii)demonstrates that the organization has
				adequate management and the fiscal capacity to operate a program under this
				section;
								(iv)is an organization described in section
				501(c) of the Internal Revenue Code of 1986 and exempt from taxation under
				501(a) of that Code; and
								(v)meets applicable State and local health,
				safety, and sanitation standards.
								(B)EligibilityPrivate nonprofit organizations (other than
				organizations eligible under paragraph (1)) shall be eligible for the program
				under the same terms and conditions as other service institutions.
							.
				112.Outreach to eligible familiesSection 13(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(a)) is amended by adding at the end
			 the following:
					
						(11)Outreach to eligible families
							(A)In generalThe Secretary shall require each State
				agency that administers the national school lunch program under this Act to
				ensure that, to the maximum extent practicable, school food authorities
				participating in the school lunch program under this Act cooperate with
				participating service institutions to distribute materials to inform families
				of—
								(i)the availability and location of summer
				food service program meals; and
								(ii)the availability of reimbursable breakfasts
				served under the school breakfast program established by section 4 of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1773).
								(B)InclusionsInformational activities carried out under
				subparagraph (A) may include—
								(i)the development or dissemination of printed
				materials, to be distributed to all school children or the families of school
				children prior to the end of the school year, that inform families of the
				availability and location of summer food service program meals;
								(ii)the development or dissemination of
				materials, to be distributed using electronic means to all school children or
				the families of school children prior to the end of the school year, that
				inform families of the availability and location of summer food service program
				meals; and
								(iii)such other activities as are approved by
				the applicable State agency to promote the availability and location of summer
				food service program meals to school children and the families of school
				children.
								(C)Multiple State agenciesIf the State agency administering the
				program under this section is not the same State agency that administers the
				school lunch program under this Act, the 2 State agencies shall work
				cooperatively to implement this
				paragraph.
							.
				113.Summer food service support
			 grantsSection 13(a) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) (as amended by
			 section 112) is amended by adding at the end the following:
					
						(12)Summer food service support grants
							(A)In generalThe Secretary shall use funds made
				available to carry out this paragraph to award grants on a competitive basis to
				State agencies to provide to eligible service institutions—
								(i)technical assistance;
								(ii)assistance with site improvement costs;
				or
								(iii)other innovative activities that improve
				and encourage sponsor retention.
								(B)EligibilityTo be eligible to receive a grant under
				this paragraph, a State agency shall submit an application to the Secretary in
				such manner, at such time, and containing such information as the Secretary may
				require.
							(C)PriorityIn making grants under this paragraph, the
				Secretary shall give priority to—
								(i)applications from States with significant
				low-income child populations; and
								(ii)State plans that demonstrate innovative
				approaches to retain and support summer food service programs after the
				expiration of the start-up funding grants.
								(D)Use of fundsA State and eligible service institution
				may use funds made available under this paragraph to pay for such costs as the
				Secretary determines are necessary to establish and maintain summer food
				service programs.
							(E)ReallocationThe Secretary may reallocate any amounts
				made available to carry out this paragraph that are not obligated or expended,
				as determined by the Secretary.
							(F)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $20,000,000 for
				fiscal years 2011 through
				2015.
							.
				CChild and adult care food program
				121.Simplifying area eligibility determinations
			 in the child and adult care food programSection 17(f)(3)(A)(ii)(I)(bb) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C.
			 1766(f)(3)(A)(ii)(I)(bb)) is amended by striking
			 elementary.
				122.Expansion of afterschool meals for at-risk
			 childrenSection 17(r) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766(r)) is amended by
			 striking paragraph (5) and inserting the following:
					
						(5)LimitationAn institution participating in the program
				under this subsection may not claim reimbursement for meals and snacks that are
				served under section 18(h) on the same day.
						(6)Handbook
							(A)In generalNot later than 180 days after the date of
				enactment of the Healthy, Hunger-Free Kids
				Act of 2010, the Secretary shall—
								(i)issue guidelines for afterschool meals for
				at-risk school children; and
								(ii)publish a handbook reflecting those
				guidelines.
								(B)ReviewEach year after the issuance of guidelines
				under subparagraph (A), the Secretary shall—
								(i)review the guidelines; and
								(ii)issue a revised handbook reflecting changes
				made to the
				guidelines.
								.
				DSpecial supplemental nutrition program for
			 women, infants, and children
				131.Certification periodsSection 17(d)(3)(A) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(d)(3)(A)) is amended by adding at the end the
			 following:
					
						(iii)ChildrenA State may elect to certify participant
				children for a period of up to 1 year, if the State electing the option
				provided under this clause ensures that participant children receive required
				health and nutrition
				assessments.
						.
				EMiscellaneous
				141.Childhood hunger researchThe Richard B. Russell National School Lunch
			 Act is amended by inserting after section 22 (42 U.S.C. 1769c) the
			 following:
					
						23.Childhood hunger research
							(a)Research on causes and consequences of
				childhood hunger
								(1)In generalThe Secretary shall conduct research
				on—
									(A)the causes of childhood hunger and food
				insecurity;
									(B)the characteristics of households with
				childhood hunger and food insecurity; and
									(C)the consequences of childhood hunger and
				food insecurity.
									(2)AuthorityIn carrying out research under paragraph
				(1), the Secretary may—
									(A)enter into competitively awarded contracts
				or cooperative agreements; or
									(B)provide grants to States or public or
				private agencies or organizations, as determined by the Secretary.
									(3)ApplicationTo be eligible to enter into a contract or
				cooperative agreement or receive a grant under this subsection, a State or
				public or private agency or organization shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary shall require.
								(4)Areas of inquiryThe Secretary shall design the research
				program to advance knowledge and understanding of information on the issues
				described in paragraph (1), such as—
									(A)economic, health, social, cultural,
				demographic, and other factors that contribute to childhood hunger or food
				insecurity;
									(B)the geographic distribution of childhood
				hunger and food insecurity;
									(C)the extent to which—
										(i)existing Federal assistance programs,
				including the Internal Revenue Code of 1986, reduce childhood hunger and food
				insecurity; and
										(ii)childhood hunger and food insecurity
				persist due to—
											(I)gaps in program coverage;
											(II)the inability of potential participants to
				access programs; or
											(III)the insufficiency of program benefits or
				services;
											(D)the public health and medical costs of
				childhood hunger and food insecurity;
									(E)an estimate of the degree to which the
				Census Bureau measure of food insecurity underestimates childhood hunger and
				food insecurity because the Census Bureau excludes certain households, such as
				homeless, or other factors;
									(F)the effects of childhood hunger on child
				development, well-being, and educational attainment; and
									(G)such other critical outcomes as are
				determined by the Secretary.
									(5)Funding
									(A)In generalOn October 1, 2012, out of any funds in the
				Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary to carry out this subsection $10,000,000, to remain
				available until expended.
									(B)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this subsection the funds transferred
				under subparagraph (A), without further appropriation.
									(b)Demonstration projects To end childhood
				hunger
								(1)DefinitionsIn this subsection:
									(A)ChildThe term child means a
				person under the age of 18.
									(B)Supplemental nutrition assistance
				programThe term
				supplemental nutrition assistance program means the supplemental
				nutrition assistance program established under the Food and Nutrition Act of
				2008 (7 U.S.C. 2011 et seq.).
									(2)PurposeUnder such terms and conditions as are
				established by the Secretary, the Secretary shall carry out demonstration
				projects that test innovative strategies to end childhood hunger, including
				alternative models for service delivery and benefit levels that promote the
				reduction or elimination of childhood hunger and food insecurity.
								(3)ProjectsDemonstration projects carried out under
				this subsection may include projects that—
									(A)enhance benefits provided under the
				supplemental nutrition assistance program for eligible households with
				children;
									(B)enhance benefits or provide for innovative
				program delivery models in the school meals, afterschool snack, and child and
				adult care food programs under this Act and the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.); and
									(C)target Federal, State, or local assistance,
				including emergency housing or family preservation services, at households with
				children who are experiencing hunger or food insecurity, to the extent
				permitted by the legal authority establishing those assistance programs and
				services.
									(4)Grants
									(A)Demonstration projects
										(i)In generalIn carrying out this subsection, the
				Secretary may enter into competitively awarded contracts or cooperative
				agreements with, or provide grants to, public or private organizations or
				agencies (as determined by the Secretary), for use in accordance with
				demonstration projects that meet the purposes of this subsection.
										(ii)RequirementAt least 1 demonstration project funded
				under this subsection shall be carried out on an Indian reservation in a rural
				area with a service population with a prevalence of diabetes that exceeds 15
				percent, as determined by the Director of the Indian Health Service.
										(B)ApplicationTo be eligible to receive a contract,
				cooperative agreement, or grant under this subsection, an organization or
				agency shall submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require.
									(C)Selection criteriaDemonstration projects shall be selected
				based on publicly disseminated criteria that may include—
										(i)an identification of a low-income target
				group that reflects individuals experiencing hunger or food insecurity;
										(ii)a commitment to a demonstration project
				that allows for a rigorous outcome evaluation as described in paragraph
				(6);
										(iii)a focus on innovative strategies to reduce
				the risk of childhood hunger or provide a significant improvement to the food
				security status of households with children; and
										(iv)such other criteria as are determined by
				the Secretary.
										(5)ConsultationIn determining the range of projects and
				defining selection criteria under this subsection, the Secretary shall consult
				with—
									(A)the Secretary of Health and Human
				Services;
									(B)the Secretary of Labor; and
									(C)the Secretary of Housing and Urban
				Development.
									(6)Evaluation and reporting
									(A)Independent evaluationThe Secretary shall provide for an
				independent evaluation of each demonstration project carried out under this
				subsection that—
										(i)measures the impact of each demonstration
				project on appropriate participation, food security, nutrition, and associated
				behavioral outcomes among participating households; and
										(ii)uses rigorous experimental designs and
				methodologies, particularly random assignment or other methods that are capable
				of producing scientifically valid information regarding which activities are
				effective in reducing the prevalence or preventing the incidence of food
				insecurity and hunger in the community, especially among children.
										(B)ReportingNot later than December 31, 2013 and each
				December 31 thereafter until the date on which the last evaluation under
				subparagraph (A) is completed, the Secretary shall—
										(i)submit to the Committee on Agriculture and
				the Committee on Education and Labor of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
				includes a description of—
											(I)the status of each demonstration project;
				and
											(II)the results of any evaluations of the
				demonstration projects completed during the previous fiscal year; and
											(ii)ensure that the evaluation results are
				shared broadly to inform policy makers, service providers, other partners, and
				the public in order to promote the wide use of successful strategies.
										(7)Funding
									(A)In generalOn October 1, 2012, out of any funds in the
				Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary to carry out this subsection $40,000,000, to remain
				available until September 30, 2017.
									(B)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this subsection the funds transferred
				under subparagraph (A), without further appropriation.
									(C)Use of funds
										(i)In generalFunds made available under subparagraph (A)
				may be used to carry out this subsection, including to pay Federal costs
				associated with developing, soliciting, awarding, monitoring, evaluating, and
				disseminating the results of each demonstration project under this
				subsection.
										(ii)Indian reservationsOf amounts made available under
				subparagraph (A), the Secretary shall use a portion of the amounts to carry out
				research relating to hunger, obesity and type 2 diabetes on Indian
				reservations, including research to determine the manner in which Federal
				nutrition programs can help to overcome those problems.
										(iii)ReportNot later than 1 year after the date of
				enactment of this section, the Secretary shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report that—
											(I)describes the manner in which Federal
				nutrition programs can help to overcome child hunger nutrition problems on
				Indian reservations; and
											(II)contains proposed administrative and
				legislative recommendations to strengthen and streamline all relevant
				Department of Agriculture nutrition programs to reduce childhood hunger,
				obesity, and type 2 diabetes on Indian reservations.
											(D)Limitations
										(i)DurationNo project may be funded under this
				subsection for more than 5 years.
										(ii)Project requirementsNo project that makes use of, alters, or
				coordinates with the supplemental nutrition assistance program may be funded
				under this subsection unless the project is fully consistent with the project
				requirements described in section 17(b)(1)(B) of the Food and Nutrition Act of
				2008 (7 U.S.C. 2026(b)(1)(B)).
										(iii)Hunger-free communitiesNo project may be funded under this
				subsection that receives funding under section 4405 of the Food, Conservation,
				and Energy Act of 2008 (7 U.S.C. 7517).
										(iv)Other
				benefitsFunds made available
				under this subsection may not be used for any project in a manner that is
				inconsistent with—
											(I)this Act;
											(II)the Child Nutrition Act of 1966 (42 U.S.C.
				1771 et seq.);
											(III)the Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.); or
											(IV)the Emergency Food Assistance Act of 1983
				(7 U.S.C. 7501 et
				seq.).
											.
				142.State childhood hunger challenge
			 grantsThe Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.) is amended by inserting
			 after section 23 (as added by section 141) the following:
					
						24.State childhood hunger challenge
				grants
							(a)DefinitionsIn this section:
								(1)ChildThe term child means a
				person under the age of 18.
								(2)Supplemental nutrition assistance
				programThe term
				supplemental nutrition assistance program means the supplemental
				nutrition assistance program established under the Food and Nutrition Act of
				2008 (7 U.S.C. 2011 et seq.).
								(b)PurposeUnder such terms and conditions as are
				established by the Secretary, funds made available under this section may be
				used to competitively award grants to or enter into cooperative agreements with
				Governors to carry out comprehensive and innovative strategies to end childhood
				hunger, including alternative models for service delivery and benefit levels
				that promote the reduction or elimination of childhood hunger by 2015.
							(c)ProjectsState demonstration projects carried out
				under this section may include projects that—
								(1)enhance benefits provided under the
				supplemental nutrition assistance program for eligible households with
				children;
								(2)enhance benefits or provide for innovative
				program delivery models in the school meals, afterschool snack, and child and
				adult care food programs under this Act and the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.);
								(3)target Federal, State, or local assistance,
				including emergency housing, family preservation services, child care, or
				temporary assistance at households with children who are experiencing hunger or
				food insecurity, to the extent permitted by the legal authority establishing
				those assistance programs and services;
								(4)enhance outreach to increase access and
				participation in Federal nutrition assistance programs; and
								(5)improve the coordination of Federal, State,
				and community resources and services aimed at preventing food insecurity and
				hunger, including through the establishment and expansion of State food policy
				councils.
								(d)Grants
								(1)In generalIn carrying out this section, the Secretary
				may competitively award grants or enter into competitively awarded cooperative
				agreements with Governors for use in accordance with demonstration projects
				that meet the purposes of this section.
								(2)ApplicationTo be eligible to receive a grant or
				cooperative agreement under this section, a Governor shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(3)Selection criteriaThe Secretary shall evaluate proposals
				based on publicly disseminated criteria that may include—
									(A)an identification of a low-income target
				group that reflects individuals experiencing hunger or food insecurity;
									(B)a commitment to approaches that allow for a
				rigorous outcome evaluation as described in subsection (f);
									(C)a comprehensive and innovative strategy to
				reduce the risk of childhood hunger or provide a significant improvement to the
				food security status of households with children; and
									(D)such other criteria as are determined by
				the Secretary.
									(4)RequirementsAny project funded under this section shall
				provide for—
									(A)a baseline assessment, and subsequent
				annual assessments, of the prevalence and severity of very low food security
				among children in the State, based on a methodology prescribed by the
				Secretary;
									(B)a collaborative planning process including
				key stakeholders in the State that results in a comprehensive agenda to
				eliminate childhood hunger that is—
										(i)described in a detailed project plan;
				and
										(ii)provided to the Secretary for
				approval;
										(C)an annual budget;
									(D)specific performance goals, including the
				goal to sharply reduce or eliminate food insecurity among children in the State
				by 2015, as determined through a methodology prescribed by the Secretary and
				carried out by the Governor; and
									(E)an independent outcome evaluation of not
				less than 1 major strategy of the project that measures—
										(i)the specific impact of the strategy on food
				insecurity among children in the State; and
										(ii)if applicable, the nutrition assistance
				participation rate among children in the State.
										(e)ConsultationIn determining the range of projects and
				defining selection criteria under this section, the Secretary shall consult
				with—
								(1)the Secretary of Health and Human
				Services;
								(2)the Secretary of Labor;
								(3)the Secretary of Education; and
								(4)the Secretary of Housing and Urban
				Development.
								(f)Evaluation and reporting
								(1)General performance
				assessmentEach project
				authorized under this section shall require an independent assessment
				that—
									(A)measures the impact of any activities
				carried out under the project on the level of food insecurity in the State
				that—
										(i)focuses particularly on the level of food
				insecurity among children in the State; and
										(ii)includes a preimplementation baseline and
				annual measurements taken during the project of the level of food insecurity in
				the State; and
										(B)is carried out using a methodology
				prescribed by the Secretary.
									(2)Independent evaluationEach project authorized under this section
				shall provide for an independent evaluation of not less than 1 major strategy
				that—
									(A)measures the impact of the strategy on
				appropriate participation, food security, nutrition, and associated behavioral
				outcomes among participating households; and
									(B)uses rigorous experimental designs and
				methodologies, particularly random assignment or other methods that are capable
				of producing scientifically valid information regarding which activities are
				effective in reducing the prevalence or preventing the incidence of food
				insecurity and hunger in the community, especially among children.
									(3)ReportingNot later than December 31, 2011 and each
				December 31 thereafter until the date on which the last evaluation under
				paragraph (1) is completed, the Secretary shall—
									(A)submit to the Committee on Agriculture and
				the Committee on Education and Labor of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
				includes a description of—
										(i)the status of each State demonstration
				project; and
										(ii)the results of any evaluations of the
				demonstration projects completed during the previous fiscal year; and
										(B)ensure that the evaluation results are
				shared broadly to inform policy makers, service providers, other partners, and
				the public in order to promote the wide use of successful strategies.
									(g)Authorization of appropriations
								(1)In generalThere are authorized to be appropriated to
				carry out this section such sums as are necessary for each of fiscal years 2011
				through 2014, to remain available until expended.
								(2)Use of fundsFunds made available under paragraph (1)
				may be used to carry out this section, including to pay Federal costs
				associated with developing, soliciting, awarding, monitoring, evaluating, and
				disseminating the results of each demonstration project under this
				section.
								(3)Limitations
									(A)DurationNo project may be funded under this section
				for more than 5 years.
									(B)Performance basisFunds provided under this section shall be
				made available to each Governor on an annual basis, with the amount of funds
				provided for each year contingent on the satisfactory implementation of the
				project plan and progress towards the performance goals defined in the project
				year plan.
									(C)Altering nutrition assistance program
				requirementsNo project that
				makes use of, alters, or coordinates with the supplemental nutrition assistance
				program may be funded under this section unless the project is fully consistent
				with the project requirements described in section 17(b)(1)(B) of the Food and
				Nutrition Act of 2008 (7 U.S.C. 2026(b)(1)(B)).
									(D)Other
				benefitsFunds made available
				under this section may not be used for any project in a manner that is
				inconsistent with—
										(i)this Act;
										(ii)the Child Nutrition Act of 1966 (42 U.S.C.
				1771 et seq.);
										(iii)the Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.); or
										(iv)the Emergency Food Assistance Act of 1983
				(7 U.S.C. 7501 et
				seq.).
										.
				143.Review of local policies on meal charges
			 and provision of alternate meals
					(a)In general
						(1)ReviewThe Secretary, in conjunction with States
			 and participating local educational agencies, shall examine the current
			 policies and practices of States and local educational agencies regarding
			 extending credit to children to pay the cost to the children of reimbursable
			 school lunches and breakfasts.
						(2)ScopeThe examination under paragraph (1) shall
			 include the policies and practices in effect as of the date of enactment of
			 this Act relating to providing to children who are without funds a meal other
			 than the reimbursable meals.
						(3)FeasibilityIn carrying out the examination under
			 paragraph (1), the Secretary shall—
							(A)prepare a report on the feasibility of
			 establishing national standards for meal charges and the provision of alternate
			 meals; and
							(B)provide recommendations for implementing
			 those standards.
							(b)Followup actions
						(1)In generalBased on the findings and recommendations
			 under subsection (a), the Secretary may—
							(A)implement standards described in paragraph
			 (3) of that subsection through regulation;
							(B)test recommendations through demonstration
			 projects; or
							(C)study further the feasibility of
			 recommendations.
							(2)Factors for considerationIn determining how best to implement
			 recommendations described in subsection (a)(3), the Secretary shall consider
			 such factors as—
							(A)the impact of overt identification on
			 children;
							(B)the manner in which the affected households
			 will be provided with assistance in establishing eligibility for free or
			 reduced price school meals; and
							(C)the potential financial impact on local
			 educational agencies.
							IIReducing childhood obesity and improving
			 the diets of children
			ANational school lunch program
				201.Performance-based reimbursement rate
			 increases for new meal patternsSection 4(b) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1753(b)) is amended by adding at the end
			 the following:
					
						(3)Additional reimbursement
							(A)Regulations
								(i)Proposed regulationsNotwithstanding section 9(f), not later
				than 18 months after the date of enactment of this paragraph, the Secretary
				shall promulgate proposed regulations to update the meal patterns and nutrition
				standards for the school lunch program authorized under this Act and the school
				breakfast program established by section 4 of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1773) based on recommendations made by the Food and Nutrition Board of
				the National Research Council of the National Academy of Sciences.
								(ii)Interim or final regulations
									(I)In generalNot later than 18 months after promulgation
				of the proposed regulations under clause (i), the Secretary shall promulgate
				interim or final regulations.
									(II)Date of required complianceThe Secretary shall establish in the
				interim or final regulations a date by which all school food authorities
				participating in the school lunch program authorized under this Act and the
				school breakfast program established by section 4 of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1773) are required to comply with the meal pattern and nutrition
				standards established in the interim or final regulations.
									(iii)Report to CongressNot later than 90 days after the date of
				enactment of this paragraph, and each 90 days thereafter until the Secretary
				has promulgated interim or final regulations under clause (ii), the Secretary
				shall submit to the Committee on Education and Labor of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a quarterly report on progress made toward promulgation of the
				regulations described in this subparagraph.
								(B)Performance-based reimbursement rate
				increaseBeginning on the
				later of the date of promulgation of the implementing regulations described in
				subparagraph (A)(ii), the date of enactment of this paragraph, or October 1,
				2012, the Secretary shall provide additional reimbursement for each lunch
				served in school food authorities determined to be eligible under subparagraph
				(D).
							(C)Additional reimbursement
								(i)In generalEach lunch served in school food
				authorities determined to be eligible under subparagraph (D) shall receive an
				additional 6 cents, adjusted in accordance with section 11(a)(3), to the
				national lunch average payment for each lunch served.
								(ii)DisbursementThe State agency shall disburse funds made
				available under this paragraph to school food authorities eligible to receive
				additional reimbursement.
								(D)Eligible school food
				authorityTo be eligible to
				receive an additional reimbursement described in this paragraph, a school food
				authority shall be certified by the State to be in compliance with the interim
				or final regulations described in subparagraph (A)(ii).
							(E)Failure to complyBeginning on the later of the date
				described in subparagraph (A)(ii)(II), the date of enactment of this paragraph,
				or October 1, 2012, school food authorities found to be out of compliance with
				the meal patterns or nutrition standards established by the implementing
				regulations shall not receive the additional reimbursement for each lunch
				served described in this paragraph.
							(F)Administrative costs
								(i)In generalSubject to clauses (ii) and (iii), the
				Secretary shall make funds available to States for State activities related to
				training, technical assistance, certification, and oversight activities of this
				paragraph.
								(ii)Provision of fundsThe Secretary shall provide funds described
				in clause (i) to States administering a school lunch program in a manner
				proportional to the administrative expense allocation of each State during the
				preceding fiscal year.
								(iii)Funding
									(I)In generalIn the later of the fiscal year in which
				the implementing regulations described in subparagraph (A)(ii) are promulgated
				or the fiscal year in which this paragraph is enacted, and in the subsequent
				fiscal year, the Secretary shall use not more than $50,000,000 of funds made
				available under section 3 to make payments to States described in clause
				(i).
									(II)ReservationIn providing funds to States under clause
				(i), the Secretary may reserve not more than $3,000,000 per fiscal year to
				support Federal administrative activities to carry out this
				paragraph.
									.
				202.Nutrition requirements for fluid
			 milkSection 9(a)(2)(A) of the
			 Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1758(a)(2)(A)) is amended by striking clause (i) and
			 inserting the following:
					
						(i)shall offer students a variety of fluid
				milk. Such milk shall be consistent with the most recent Dietary Guidelines for
				Americans published under section 301 of the National Nutrition Monitoring and
				Related Research Act of 1990 (7 U.S.C.
				5341);
						.
				203.WaterSection 9(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(a)) is amended by adding at the end
			 the following:
					
						(5)WaterSchools participating in the school lunch
				program under this Act shall make available to children free of charge, as
				nutritionally appropriate, potable water for consumption in the place where
				meals are served during meal
				service.
						.
				204.Local school wellness policy
			 implementation
					(a)In generalThe Richard B. Russell National School
			 Lunch Act is amended by inserting after section 9 (42 U.S.C. 1758) the
			 following:
						
							9A.Local school wellness policy
								(a)In generalEach local educational agency participating
				in a program authorized by this Act or the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.) shall establish a local school wellness policy for all
				schools under the jurisdiction of the local educational agency.
								(b)GuidelinesThe Secretary shall promulgate regulations
				that provide the framework and guidelines for local educational agencies to
				establish local school wellness policies, including, at a minimum,—
									(1)goals for nutrition promotion and
				education, physical activity, and other school-based activities that promote
				student wellness;
									(2)for all foods available on each school
				campus under the jurisdiction of the local educational agency during the school
				day, nutrition guidelines that—
										(A)are consistent with sections 9 and 17 of
				this Act, and sections 4 and 10 of the Child Nutrition Act of 1966 (42 U.S.C.
				1773, 1779); and
										(B)promote student health and reduce childhood
				obesity;
										(3)a requirement that the local educational
				agency permit parents, students, representatives of the school food authority,
				teachers of physical education, school health professionals, the school board,
				school administrators, and the general public to participate in the
				development, implementation, and periodic review and update of the local school
				wellness policy;
									(4)a requirement that the local educational
				agency inform and update the public (including parents, students, and others in
				the community) about the content and implementation of the local school
				wellness policy; and
									(5)a requirement that the local educational
				agency—
										(A)periodically measure and make available to
				the public an assessment on the implementation of the local school wellness
				policy, including—
											(i)the extent to which schools under the
				jurisdiction of the local educational agency are in compliance with the local
				school wellness policy;
											(ii)the extent to which the local school
				wellness policy of the local educational agency compares to model local school
				wellness policies; and
											(iii)a description of the progress made in
				attaining the goals of the local school wellness policy; and
											(B)designate 1 or more local educational
				agency officials or school officials, as appropriate, to ensure that each
				school complies with the local school wellness policy.
										(c)Local discretionThe local educational agency shall use the
				guidelines promulgated by the Secretary under subsection (b) to determine
				specific policies appropriate for the schools under the jurisdiction of the
				local educational agency.
								(d)Technical assistance and best
				practices
									(1)In generalThe Secretary, in consultation with the
				Secretary of Education and the Secretary of Health and Human Services, acting
				through the Centers for Disease Control and Prevention, shall provide
				information and technical assistance to local educational agencies, school food
				authorities, and State educational agencies for use in establishing healthy
				school environments that are intended to promote student health and
				wellness.
									(2)ContentThe Secretary shall provide technical
				assistance that—
										(A)includes resources and training on
				designing, implementing, promoting, disseminating, and evaluating local school
				wellness policies and overcoming barriers to the adoption of local school
				wellness policies;
										(B)includes model local school wellness
				policies and best practices recommended by Federal agencies, State agencies,
				and nongovernmental organizations;
										(C)includes such other technical assistance as
				is required to promote sound nutrition and establish healthy school nutrition
				environments; and
										(D)is consistent with the specific needs and
				requirements of local educational agencies.
										(3)Study and report
										(A)In generalSubject to the availability of
				appropriations, the Secretary, in conjunction with the Director of the Centers
				for Disease Control and Prevention, shall prepare a report on the
				implementation, strength, and effectiveness of the local school wellness
				policies carried out in accordance with this section.
										(B)Study of local school wellness
				policiesThe study described
				in subparagraph (A) shall include——
											(i)an analysis of the strength and weaknesses
				of local school wellness policies and how the policies compare with model local
				wellness policies recommended under paragraph (2)(B); and
											(ii)an assessment of the impact of the local
				school wellness policies in addressing the requirements of subsection
				(b).
											(C)ReportNot later than January 1, 2014, the
				Secretary shall submit to the Committee on Education and Labor of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the findings of the study.
										(D)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this paragraph $3,000,000 for fiscal
				year 2011, to remain available until
				expended.
										.
					(b)RepealSection 204 of the Child Nutrition and WIC
			 Reauthorization Act of 2004 (42 U.S.C. 1751 note; Public Law 108–265) is
			 repealed.
					205.Equity in school lunch
			 pricingSection 12 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1760) is amended by
			 adding at the end the following:
					
						(p)Price for a paid lunch
							(1)Definition of paid lunchIn this subsection, the term paid
				lunch means a reimbursable lunch served to students who are not
				certified to receive free or reduced price meals.
							(2)Requirement
								(A)In generalFor each school year beginning July 1,
				2011, each school food authority shall establish a price for paid lunches in
				accordance with this subsection.
								(B)Lower price
									(i)In generalIn the case of a school food authority that
				established a price for a paid lunch in the previous school year that was less
				than the difference between the total Federal reimbursement for a free lunch
				and the total Federal reimbursement for a paid lunch, the school food authority
				shall establish an average price for a paid lunch that is not less than the
				price charged in the previous school year, as adjusted by a percentage equal to
				the sum obtained by adding—
										(I)2 percent; and
										(II)the percentage change in the Consumer Price
				Index for All Urban Consumers (food away from home index) used to increase the
				Federal reimbursement rate under section 11 for the most recent school year for
				which data are available, as published in the Federal Register.
										(ii)RoundingA school food authority may round the
				adjusted price for a paid lunch under clause (i) down to the nearest 5
				cents.
									(iii)Maximum required price increase
										(I)In generalThe maximum annual average price increase
				required to meet the requirements of this subparagraph shall not exceed 10
				cents for any school food authority.
										(II)Discretionary increaseA school food authority may increase the
				average price for a paid lunch for a school year by more than 10 cents.
										(C)Equal or greater price
									(i)In generalIn the case of a school food authority that
				established an average price for a paid lunch in the previous school year that
				was equal to or greater than the difference between the total Federal
				reimbursement for a free lunch and the total Federal reimbursement for a paid
				lunch, the school food authority shall establish an average price for a paid
				lunch that is not less than the difference between the total Federal
				reimbursement for a free lunch and the total Federal reimbursement for a paid
				lunch.
									(ii)RoundingA school food authority may round the
				adjusted price for a paid lunch under clause (i) down to the nearest 5
				cents.
									(3)Exceptions
								(A)Reduction in priceA school food authority may reduce the
				average price of a paid lunch established under this subsection if the State
				agency ensures that funding from non-Federal sources (other than in-kind
				contributions) is added to the nonprofit school food service account of the
				school food authority in an amount estimated to be equal to at least the
				difference between—
									(i)the average price required of the school
				food authority for the paid lunches under paragraph (2); and
									(ii)the average price charged by the school
				food authority for the paid lunches.
									(B)Non-Federal sourcesFor the purposes of subparagraph (A),
				non-Federal sources does not include revenue from the sale of foods sold in
				competition with meals served under the school lunch program authorized under
				this Act or the school breakfast program established by section 4 of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1773).
								(C)Other
				programsThis subsection
				shall not apply to lunches provided under section 17 of this Act.
								(4)RegulationsThe Secretary shall establish procedures to
				carry out this subsection, including collecting and publishing the prices that
				school food authorities charge for paid meals on an annual basis and procedures
				that allow school food authorities to average the pricing of paid lunches at
				schools throughout the jurisdiction of the school food
				authority.
							.
				206.Revenue from nonprogram foods sold in
			 schoolsSection 12 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1760) (as amended by
			 section 205) is amended by adding at the end the following:
					
						(q)Nonprogram food sales
							(1)Definition of nonprogram foodIn this subsection:
								(A)In generalThe term nonprogram food means
				food that is—
									(i)sold in a participating school other than a
				reimbursable meal provided under this Act or the
				Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.); and
									(ii)purchased using funds from the nonprofit
				school food service account of the school food authority of the school.
									(B)InclusionThe term nonprogram food
				includes food that is sold in competition with a program established under this
				Act or the Child Nutrition Act of
				1966 (42 U.S.C. 1771 et seq.).
								(2)Revenues
								(A)In generalThe proportion of total school food service
				revenue provided by the sale of nonprogram foods to the total revenue of the
				school food service account shall be equal to or greater than the proportion of
				total food costs associated with obtaining nonprogram foods to the total costs
				associated with obtaining program and nonprogram foods from the account.
								(B)AccrualAll revenue from the sale of nonprogram
				foods shall accrue to the nonprofit school food service account of a
				participating school food authority.
								(C)Effective
				dateThis subsection shall be
				effective beginning on July 1,
				2011.
								.
				207.Reporting and notification of school
			 performanceSection 22 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769c) is
			 amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)Unified accountability system
								(1)In generalThere shall be a unified system prescribed
				and administered by the Secretary to ensure that local food service authorities
				participating in the school lunch program established under this Act and the
				school breakfast program established by section 4 of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1773) comply with those Acts, including compliance with—
									(A)the nutritional requirements of section
				9(f) of this Act for school lunches; and
									(B)as applicable, the nutritional requirements
				for school breakfasts under section 4(e)(1) of the Child Nutrition Act of 1966
				(42 U.S.C. 1773(e)(1)).
									; and
				
					(2)in subsection (b)(1), by striking
			 subparagraphs (A) and (B) and inserting the following:
						
							(A)require that local food service authorities
				comply with the nutritional requirements described in subparagraphs (A) and (B)
				of paragraph (1);
							(B)to the maximum extent practicable, ensure
				compliance through reasonable audits and supervisory assistance reviews;
							(C)in conducting audits and reviews for the
				purpose of determining compliance with this Act, including the nutritional
				requirements of section 9(f)—
								(i)conduct audits and reviews during a 3-year
				cycle or other period prescribed by the Secretary;
								(ii)select schools for review in each local
				educational agency using criteria established by the Secretary;
								(iii)report the final results of the reviews to
				the public in the State in an accessible, easily understood manner in
				accordance with guidelines promulgated by the Secretary; and
								(iv)submit to the Secretary each year a report
				containing the results of the reviews in accordance with procedures developed
				by the Secretary; and
								(D)when any local food service authority is
				reviewed under this section, ensure that the final results of the review by the
				State educational agency are posted and otherwise made available to the public
				on request in an accessible, easily understood manner in accordance with
				guidelines promulgated by the
				Secretary.
							.
					208.Nutrition standards for all foods sold in
			 schoolSection 10 of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1779) is amended—
					(1)by striking the section heading and all
			 that follows through (a) The Secretary and inserting the
			 following:
						
							10.Regulations
								(a)In generalThe
				Secretary
								;
				and
					(2)by striking subsection (b) and inserting
			 the following:
						
							(b)National school nutrition
				standards
								(1)Proposed regulations
									(A)In generalThe Secretary shall—
										(i)establish science-based nutrition standards
				for foods sold in schools other than foods provided under this Act and the
				Richard B. Russell National School Lunch
				Act (42 U.S.C. 1751 et seq.); and
										(ii)not later than 1 year after the date of
				enactment of this paragraph, promulgate proposed regulations to carry out
				clause (i).
										(B)ApplicationThe nutrition standards shall apply to all
				foods sold—
										(i)outside the school meal programs;
										(ii)on the school campus; and
										(iii)at any time during the school day.
										(C)RequirementsIn establishing nutrition standards under
				this paragraph, the Secretary shall—
										(i)establish standards that are consistent
				with the most recent Dietary Guidelines for Americans published under section
				301 of the National Nutrition Monitoring and Related Research Act of 1990 (7
				U.S.C. 5341), including the food groups to encourage and nutrients of concern
				identified in the Dietary Guidelines; and
										(ii)consider—
											(I)authoritative scientific recommendations
				for nutrition standards;
											(II)existing school nutrition standards,
				including voluntary standards for beverages and snack foods and State and local
				standards;
											(III)the practical application of the nutrition
				standards; and
											(IV)special exemptions for school-sponsored
				fundraisers (other than fundraising through vending machines, school stores,
				snack bars, a la carte sales, and any other exclusions determined by the
				Secretary), if the fundraisers are approved by the school and are infrequent
				within the school.
											(D)Updating standardsAs soon as practicable after the date of
				publication by the Department of Agriculture and the Department of Health and
				Human Services of a new edition of the Dietary Guidelines for Americans under
				section 301 of the National Nutrition Monitoring and Related Research Act of
				1990 (7 U.S.C. 5341), the Secretary shall review and update as necessary the
				school nutrition standards and requirements established under this
				subsection.
									(2)Implementation
									(A)Effective
				dateThe interim or final
				regulations under this subsection shall take effect at the beginning of the
				school year that is not earlier than 1 year and not later than 2 years
				following the date on which the regulations are finalized.
									(B)ReportingThe Secretary shall submit to the Committee
				on Agriculture, Nutrition, and Forestry of the Senate and the Committee on
				Education and Labor of the House of Representatives a quarterly report that
				describes progress made toward promulgating final regulations under this
				subsection.
									.
					209.Information for the public on the school
			 nutrition environmentSection
			 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is
			 amended by adding at the end the following:
					
						(k)Information on the school nutrition
				environment
							(1)In generalThe Secretary shall—
								(A)establish requirements for local
				educational agencies participating in the school lunch program under this Act
				and the school breakfast program established by section 4 of the
				Child Nutrition Act of 1966 (42
				U.S.C. 1773) to report information about the school nutrition environment, for
				all schools under the jurisdiction of the local educational agencies, to the
				Secretary and to the public in the State on a periodic basis; and
								(B)provide training and technical assistance
				to States and local educational agencies on the assessment and reporting of the
				school nutrition environment, including the use of any assessment materials
				developed by the Secretary.
								(2)RequirementsIn establishing the requirements for
				reporting on the school nutrition environment under paragraph (1), the
				Secretary shall—
								(A)include information pertaining to food
				safety inspections, local wellness policies, meal program participation, the
				nutritional quality of program meals, and other information as determined by
				the Secretary; and
								(B)ensure that information is made available
				to the public by local educational agencies in an accessible, easily understood
				manner in accordance with guidelines established by the Secretary.
								(3)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection such sums as are
				necessary for each of fiscal years 2011 through
				2015.
							.
				210.Organic food pilot programSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1769) is amended by adding at the end the following:
					
						(j)Organic food pilot program
							(1)EstablishmentThe Secretary shall establish an organic
				food pilot program (referred to in this subsection as the pilot
				program) under which the Secretary shall provide grants on a
				competitive basis to school food authorities selected under paragraph
				(3).
							(2)Use of funds
								(A)In generalThe Secretary shall use funds provided
				under this section—
									(i)to enter into competitively awarded
				contracts or cooperative agreements with school food authorities selected under
				paragraph (3); or
									(ii)to make grants to school food authority
				applicants selected under paragraph (3).
									(B)School food authority uses of
				fundsA school food authority
				that receives a grant under this section shall use the grant funds to establish
				a pilot program that increases the quantity of organic foods provided to
				schoolchildren under the school lunch program established under this
				Act.
								(3)Application
								(A)In generalA school food authority seeking a contract,
				grant, or cooperative agreement under this subsection shall submit to the
				Secretary an application in such form, containing such information, and at such
				time as the Secretary shall prescribe.
								(B)CriteriaIn selecting contract, grant, or
				cooperative agreement recipients, the Secretary shall consider—
									(i)the poverty line (as defined in section
				673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2), including
				any revision required by that section)) applicable to a family of the size
				involved of the households in the district served by the school food authority,
				giving preference to school food authority applicants in which not less than 50
				percent of the households in the district are at or below the Federal poverty
				line;
									(ii)the commitment of each school food
				authority applicant—
										(I)to improve the nutritional value of school
				meals;
										(II)to carry out innovative programs that
				improve the health and wellness of schoolchildren; and
										(III)to evaluate the outcome of the pilot
				program; and
										(iii)any other criteria the Secretary determines
				to be appropriate.
									(4)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this subsection $10,000,000 for
				fiscal years 2011 through
				2015.
							.
				BChild and adult care food program
				221.Nutrition and wellness goals for meals
			 served through the child and adult care food programSection 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766) is amended—
					(1)in subsection (a), by striking
			 (a) Grant
			 authority and all that follows through the end of
			 paragraph (1) and inserting the following:
						
							(a)Program purpose, grant authority and
				institution eligibility
								(1)In general
									(A)Program purpose
										(i)FindingsCongress finds that—
											(I)eating habits and other wellness-related
				behavior habits are established early in life; and
											(II)good nutrition and wellness are important
				contributors to the overall health of young children and essential to cognitive
				development.
											(ii)PurposeThe purpose of the program authorized by
				this section is to provide aid to child and adult care institutions and family
				or group day care homes for the provision of nutritious foods that contribute
				to the wellness, healthy growth, and development of young children, and the
				health and wellness of older adults and chronically impaired disabled
				persons.
										(B)Grant authorityThe Secretary may carry out a program to
				assist States through grants-in-aid and other means to initiate and maintain
				nonprofit food service programs for children in institutions providing child
				care.
									; 
					(2)by striking subsection (g) and inserting
			 the following:
						
							(g)Nutritional requirements for meals and
				snacks served in institutions and family or group day care homes
								(1)Definition of dietary
				guidelinesIn this
				subsection, the term Dietary Guidelines means the Dietary
				Guidelines for Americans published under section 301 of the National Nutrition
				Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
								(2)Nutritional requirements
									(A)In generalExcept as provided in subparagraph (C),
				reimbursable meals and snacks served by institutions, family or group day care
				homes, and sponsored centers participating in the program under this section
				shall consist of a combination of foods that meet minimum nutritional
				requirements prescribed by the Secretary on the basis of tested nutritional
				research.
									(B)Conformity with the dietary guidelines and
				authoritative science
										(i)In generalNot less frequently than once every 10
				years, the Secretary shall review and, as appropriate, update requirements for
				meals served under the program under this section to ensure that the
				meals—
											(I)are consistent with the goals of the most
				recent Dietary Guidelines; and
											(II)promote the health of the population served
				by the program authorized under this section, as indicated by the most recent
				relevant nutrition science and appropriate authoritative scientific agency and
				organization recommendations.
											(ii)Cost reviewThe review required under clause (i) shall
				include a review of the cost to child care centers and group or family day care
				homes resulting from updated requirements for meals and snacks served under the
				program under this section.
										(iii)RegulationsNot later than 18 months after the
				completion of the review of the meal pattern under clause (i), the Secretary
				shall promulgate proposed regulations to update the meal patterns for meals and
				snacks served under the program under this section.
										(C)Exceptions
										(i)Special dietary needsThe minimum nutritional requirements
				prescribed under subparagraph (A) shall not prohibit institutions, family or
				group day care homes, and sponsored centers from substituting foods to
				accommodate the medical or other special dietary needs of individual
				participants.
										(ii)Exempt institutionsThe Secretary may elect to waive all or
				part of the requirements of this subsection for emergency shelters
				participating in the program under this section.
										(3)Meal serviceInstitutions, family or group day care
				homes, and sponsored centers shall ensure that reimbursable meal service
				contributes to the development and socialization of enrolled children by
				providing that food is not used as a punishment or reward.
								(4)Fluid milk
									(A)In generalIf an institution, family or group day care
				home, or sponsored center provides fluid milk as part of a reimbursable meal or
				supplement, the institution, family or group day care home, or sponsored center
				shall provide the milk in accordance with the most recent version of the
				Dietary Guidelines.
									(B)Milk substitutesIn the case of children who cannot consume
				fluid milk due to medical or other special dietary needs other than a
				disability, an institution, family or group day care home, or sponsored center
				may substitute for the fluid milk required in meals served, a nondairy beverage
				that—
										(i)is nutritionally equivalent to fluid milk;
				and
										(ii)meets nutritional standards established by
				the Secretary, including, among other requirements established by the
				Secretary, fortification of calcium, protein, vitamin A, and vitamin D to
				levels found in cow’s milk.
										(C)Approval
										(i)In generalA substitution authorized under
				subparagraph (B) may be made—
											(I)at the discretion of and on approval by the
				participating day care institution; and
											(II)if the substitution is requested by written
				statement of a medical authority, or by the parent or legal guardian of the
				child, that identifies the medical or other special dietary need that restricts
				the diet of the child.
											(ii)ExceptionAn institution, family or group day care
				home, or sponsored center that elects to make a substitution authorized under
				this paragraph shall not be required to provide beverages other than beverages
				the State has identified as acceptable substitutes.
										(D)Excess expenses borne by
				institutionA participating
				institution, family or group day care home, or sponsored center shall be
				responsible for any expenses that—
										(i)are incurred by the institution, family or
				group day care home, or sponsored center to provide substitutions under this
				paragraph; and
										(ii)are in excess of expenses covered under
				reimbursements under this Act.
										(5)Nondiscrimination policyNo physical segregation or other
				discrimination against any person shall be made because of the inability of the
				person to pay, nor shall there be any overt identification of any such person
				by special tokens or tickets, different meals or meal service, announced or
				published lists of names, or other means.
								(6)Use of abundant and donated
				foodsTo the maximum extent
				practicable, each institution shall use in its food service foods that
				are—
									(A)designated from time to time by the
				Secretary as being in abundance, either nationally or in the food service area;
				or
									(B)donated by the
				Secretary.
									;
				
					(3)by adding at the end the following:
						
							(u)Promoting health and wellness in child
				care
								(1)Physical activity and electronic media
				useThe Secretary shall
				encourage participating child care centers and family or group day care
				homes—
									(A)to provide to all children under the
				supervision of the participating child care centers and family or group day
				care homes daily opportunities for structured and unstructured age-appropriate
				physical activity; and
									(B)to limit among children under the
				supervision of the participating child care centers and family or group day
				care homes the use of electronic media to an appropriate level.
									(2)Water consumptionParticipating child care centers and family
				or group day care homes shall make available to children, as nutritionally
				appropriate, potable water as an acceptable fluid for consumption throughout
				the day, including at meal times.
								(3)Technical assistance and guidance
									(A)In generalThe Secretary shall provide technical
				assistance to institutions participating in the program under this section to
				assist participating child care centers and family or group day care homes in
				complying with the nutritional requirements and wellness recommendations
				prescribed by the Secretary in accordance with this subsection and subsection
				(g).
									(B)GuidanceNot later than January 1, 2012, the
				Secretary shall issue guidance to States and institutions to encourage
				participating child care centers and family or group day care homes serving
				meals and snacks under this section to—
										(i)include foods that are recommended for
				increased serving consumption in amounts recommended by the most recent Dietary
				Guidelines for Americans published under section 301 of the National Nutrition
				Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), including fresh,
				canned, dried, or frozen fruits and vegetables, whole grain products, lean meat
				products, and low-fat and non-fat dairy products; and
										(ii)reduce sedentary activities and provide
				opportunities for regular physical activity in quantities recommended by the
				most recent Dietary Guidelines for Americans described in clause (i).
										(C)NutritionTechnical assistance relating to the
				nutritional requirements of this subsection and subsection (g) shall
				include—
										(i)nutrition education, including education
				that emphasizes the relationship between nutrition, physical activity, and
				health;
										(ii)menu planning;
										(iii)interpretation of nutrition labels;
				and
										(iv)food preparation and purchasing guidance to
				produce meals and snacks that are—
											(I)consistent with the goals of the most
				recent Dietary Guidelines; and
											(II)promote the health of the population served
				by the program under this section, as recommended by authoritative scientific
				organizations.
											(D)Physical activityTechnical assistance relating to the
				physical activity requirements of this subsection shall include—
										(i)education on the importance of regular
				physical activity to overall health and well being; and
										(ii)sharing of best practices for physical
				activity plans in child care centers and homes as recommended by authoritative
				scientific organizations.
										(E)Electronic media useTechnical assistance relating to the
				electronic media use requirements of this subsection shall include—
										(i)education on the benefits of limiting
				exposure to electronic media by children; and
										(ii)sharing of best practices for the
				development of daily activity plans that limit use of electronic media.
										(F)Minimum assistanceAt a minimum, the technical assistance
				required under this paragraph shall include a handbook, developed by the
				Secretary in coordination with the Secretary for Health and Human Services,
				that includes recommendations, guidelines, and best practices for participating
				institutions and family or group day care homes that are consistent with the
				nutrition, physical activity, and wellness requirements and recommendations of
				this subsection.
									(G)Additional assistanceIn addition to the requirements of this
				paragraph, the Secretary shall develop and provide such appropriate training
				and education materials, guidance, and technical assistance as the Secretary
				considers to be necessary to comply with the nutritional and wellness
				requirements of this subsection and subsection (g).
									(H)Funding
										(i)In generalOn October 1, 2010, out of any funds in the
				Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary to provide technical assistance under this subsection
				$10,000,000, to remain available until expended.
										(ii)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this subsection the funds transferred
				under clause (i), without further
				appropriation.
										.
					222.Interagency coordination to promote health
			 and wellness in child care licensingThe Secretary shall coordinate with the
			 Secretary of Health and Human Services to encourage State licensing agencies to
			 include nutrition and wellness standards within State licensing standards that
			 ensure, to the maximum extent practicable, that licensed child care centers and
			 family or group day care homes—
					(1)provide to all children under the
			 supervision of the child care centers and family or group day care homes daily
			 opportunities for age-appropriate physical activity;
					(2)limit among children under the supervision
			 of the child care centers and family or group day care homes the use of
			 electronic media and the quantity of time spent in sedentary activity to an
			 appropriate level;
					(3)serve meals and snacks that are consistent
			 with the requirements of the child and adult care food program established
			 under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766);
			 and
					(4)promote such other nutrition and wellness
			 goals as the Secretaries determine to be necessary.
					223.Study on nutrition and wellness quality of
			 child care settings
					(a)In generalNot less than 3 years after the date of
			 enactment of this Act, the Secretary, in consultation with the Secretary of
			 Health and Human Services, shall enter into a contract for the conduct of a
			 nationally representative study of child care centers and family or group day
			 care homes that includes an assessment of—
						(1)the nutritional quality of all foods
			 provided to children in child care settings as compared to the recommendations
			 in most recent Dietary Guidelines for Americans published under section 301 of
			 the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
			 5341);
						(2)the quantity and type of opportunities for
			 physical activity provided to children in child care settings;
						(3)the quantity of time spent by children in
			 child care settings in sedentary activities;
						(4)an assessment of barriers and facilitators
			 to—
							(A)providing foods to children in child care
			 settings that meet the recommendations of the most recent Dietary Guidelines
			 for Americans published under section 301 of the National Nutrition Monitoring
			 and Related Research Act of 1990 (7 U.S.C. 5341);
							(B)providing the appropriate quantity and type
			 of opportunities of physical activity for children in child care settings;
			 and
							(C)participation by child care centers and
			 family or group day care homes in the child and adult care food program
			 established under section 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1766); and
							(5)such other assessment measures as the
			 Secretary may determine to be necessary.
						(b)Report to CongressThe Secretary shall submit to Congress a
			 report that includes a detailed description of the results of the study
			 conducted under subsection (a).
					(c)Funding
						(1)In generalOn October 1, 2010, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary to carry out this section $5,000,000, to remain
			 available until expended.
						(2)Receipt and acceptanceThe Secretary shall be entitled to receive,
			 shall accept, and shall use to carry out this section the funds transferred
			 under paragraph (1), without further appropriation.
						CSpecial supplemental nutrition program for
			 women, infants, and children
				231.Support for breastfeeding in the WIC
			 ProgramSection 17 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended—
					(1)in subsection (a), in the second sentence,
			 by striking supplemental foods and nutrition education through any
			 eligible local agency and inserting supplemental foods and
			 nutrition education, including breastfeeding promotion and support, through any
			 eligible local agency;
					(2)in subsection (b)(4), by inserting
			 breastfeeding support and promotion, after nutrition
			 education,;
					(3)in subsection (c)(1), in the first
			 sentence, by striking supplemental foods and nutrition education
			 to and inserting supplemental foods, nutrition education, and
			 breastfeeding support and promotion to;
					(4)in subsection (e)(2), in the second
			 sentence, by inserting , including breastfeeding support and
			 education, after nutrition education;
					(5)in subsection (f)(6)(B), in the first
			 sentence, by inserting and breastfeeding after nutrition
			 education;
					(6)in subsection (h)—
						(A)in paragraph (4)—
							(i)by striking (4) The
			 Secretary and all that follows through (A) in
			 consultation and inserting the following:
								
									(4)Requirements
										(A)In generalThe Secretary shall—
											(i)in
				consultation
											;
							(ii)by redesignating subparagraphs (B) through
			 (F) as clauses (ii) through (vi), respectively, and indenting
			 appropriately;
							(iii)in clause (v) (as so redesignated), by
			 striking and at the end;
							(iv)in clause (vi) (as so redesignated), by
			 striking 2010 initiative. and inserting initiative;
			 and; and
							(v)by adding at the end the following:
								
									(vii)annually compile and publish breastfeeding
				performance measurements based on program participant data on the number of
				partially and fully breast-fed infants, including breastfeeding performance
				measurements for—
										(I)each State agency; and
										(II)each local agency;
										(viii)in accordance with subparagraph (B),
				implement a program to recognize exemplary breastfeeding support practices at
				local agencies or clinics participating in the special supplemental nutrition
				program established under this section; and
									(ix)in accordance with subparagraph (C),
				implement a program to provide performance bonuses to State agencies.
									(B)Exemplary breastfeeding support
				practices
										(i)In generalIn evaluating exemplary practices under
				subparagraph (A)(viii), the Secretary shall consider—
											(I)performance measurements of
				breastfeeding;
											(II)the effectiveness of a peer counselor
				program;
											(III)the extent to which the agency or clinic
				has partnered with other entities to build a supportive breastfeeding
				environment for women participating in the program; and
											(IV)such other criteria as the Secretary
				considers appropriate after consultation with State and local program
				agencies.
											(ii)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out the activities described in clause
				(viii) of subparagraph (A) such sums as are necessary.
										(C)Performance bonuses
										(i)In generalFollowing the publication of breastfeeding
				performance measurements under subparagraph (A)(vii), the Secretary shall
				provide performance bonus payments to not more than 15 State agencies that
				demonstrate, as compared to other State agencies participating in the
				program—
											(I)the highest proportion of breast-fed
				infants; or
											(II)the greatest improvement in proportion of
				breast-fed infants.
											(ii)ConsiderationIn providing performance bonus payments to
				State agencies under this subparagraph, the Secretary shall consider the
				proportion of fully breast-fed infants in the States.
										(iii)Use of fundsA State agency that receives a performance
				bonus under clause (i)—
											(I)shall treat the funds as program income;
				and
											(II)may transfer the funds to local agencies
				for use in carrying out the program.
											(iv)ImplementationThe Secretary shall provide the first
				performance bonuses not later than 1 year after the date of enactment of this
				clause and may subsequently revise the criteria for awarding performance
				bonuses; and
										;
				and
							(B)by striking paragraph (10) and inserting
			 the following:
							
								(10)Funds for infrastructure, management
				information systems, and special nutrition education
									(A)In generalFor each of fiscal years 2010 through 2015,
				the Secretary shall use for the purposes specified in subparagraph (B)
				$139,000,000 (as adjusted annually for inflation by the same factor used to
				determine the national average per participant grant for nutrition services and
				administration for the fiscal year under paragraph (1)(B)).
									(B)PurposesSubject to subparagraph (C), of the amount
				made available under subparagraph (A) for a fiscal year—
										(i)$14,000,000 shall be used for—
											(I)infrastructure for the program under this
				section;
											(II)special projects to promote breastfeeding,
				including projects to assess the effectiveness of particular breastfeeding
				promotion strategies; and
											(III)special State projects of regional or
				national significance to improve the services of the program;
											(ii)$35,000,000 shall be used to establish,
				improve, or administer management information systems for the program,
				including changes necessary to meet new legislative or regulatory requirements
				of the program, of which up to $5,000,000 may be used for Federal
				administrative costs; and
										(iii)$90,000,000 shall be used for special
				nutrition education (such as breastfeeding peer counselors and other related
				activities), of which not more than $10,000,000 of any funding provided in
				excess of $50,000,000 shall be used to make performance bonus payments under
				paragraph (4)(C).
										(C)AdjustmentEach of the amounts referred to in clauses
				(i), (ii), and (iii) of subparagraph (B) shall be adjusted annually for
				inflation by the same factor used to determine the national average per
				participant grant for nutrition services and administration for the fiscal year
				under paragraph (1)(B).
									(D)Proportional distributionThe Secretary shall distribute funds made
				available under subparagraph (A) in accordance with the proportional
				distribution described in subparagraphs (B) and
				(C).
									;
				and
						(7)in subsection (j), by striking
			 supplemental foods and nutrition education each place it appears
			 in paragraphs (1) and (2) and inserting supplemental foods, nutrition
			 education, and breastfeeding support and promotion.
					232.Review of available supplemental
			 foodsSection 17(f)(11)(D) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1786(f)(11)(D)) is amended in the
			 matter preceding clause (i) by inserting but not less than every 10
			 years, after scientific knowledge,.
				DMiscellaneous
				241.Nutrition education and obesity prevention
			 grant program
					(a)In generalThe Food
			 and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by
			 adding at the end the following:
						
							28.Nutrition education and obesity prevention
				grant program
								(a)Definition of eligible
				individualIn this section,
				the term eligible individual means an individual who is eligible
				to receive benefits under a nutrition education and obesity prevention program
				under this section as a result of being—
									(1)an individual eligible for benefits
				under—
										(A)this Act;
										(B)sections 9(b)(1)(A) and 17(c)(4) of the
				Richard B Russell National School Lunch Act (42 U.S.C. 1758(b)(1)(A),
				1766(c)(4)); or
										(C)section 4(e)(1)(A) of the Child Nutrition
				Act of 1966 (42 U.S.C. 1773(e)(1)(A));
										(2)an individual who resides in a community
				with a significant low-income population, as determined by the Secretary;
				or
									(3)such other low-income individual as is
				determined to be eligible by the Secretary.
									(b)ProgramsConsistent with the terms and conditions of
				grants awarded under this section, State agencies may implement a nutrition
				education and obesity prevention program for eligible individuals that promotes
				healthy food choices consistent with the most recent Dietary Guidelines for
				Americans published under section 301 of the National Nutrition Monitoring and
				Related Research Act of 1990 (7 U.S.C. 5341).
								(c)Delivery of nutrition education and obesity
				prevention services
									(1)In generalState agencies may deliver nutrition
				education and obesity prevention services under a program described in
				subsection (b)—
										(A)directly to eligible individuals; or
										(B)through agreements with other State or
				local agencies or community organizations.
										(2)Nutrition education State plans
										(A)In generalA State agency that elects to provide
				nutrition education and obesity prevention services under this subsection shall
				submit to the Secretary for approval a nutrition education State plan.
										(B)RequirementsExcept as provided in subparagraph (C), a
				nutrition education State plan shall—
											(i)identify the uses of the funding for local
				projects;
											(ii)ensure that the interventions are
				appropriate for eligible individuals who are members of low-income populations
				by recognizing the constrained resources, and the potential eligibility for
				Federal food assistance programs, of members of those populations; and
											(iii)conform to standards established by the
				Secretary through regulations, guidance, or grant award documents.
											(C)Transition periodDuring each of fiscal years 2011 and 2012,
				a nutrition education State plan under this section shall be consistent with
				the requirements of section 11(f) (as that section, other than paragraph
				(3)(C), existed on the day before the date of enactment of this
				section).
										(3)Use of funds
										(A)In generalA State agency may use funds provided under
				this section for any evidence-based allowable use of funds identified by the
				Administrator of the Food and Nutrition Service of the Department of
				Agriculture in consultation with the Director of the Centers for Disease
				Control and Prevention of the Department of Health and Human Services,
				including—
											(i)individual and group-based nutrition
				education, health promotion, and intervention strategies;
											(ii)comprehensive, multilevel interventions at
				multiple complementary organizational and institutional levels; and
											(iii)community and public health approaches to
				improve nutrition.
											(B)ConsultationIn identifying allowable uses of funds
				under subparagraph (A) and in seeking to strengthen delivery, oversight, and
				evaluation of nutrition education, the Administrator of the Food and Nutrition
				Service shall consult with the Director of the Centers for Disease Control and
				Prevention and outside stakeholders and experts, including—
											(i)representatives of the academic and
				research communities;
											(ii)nutrition education practitioners;
											(iii)representatives of State and local
				governments; and
											(iv)community organizations that serve
				low-income populations.
											(4)NotificationTo the maximum extent practicable, State
				agencies shall notify applicants, participants, and eligible individuals under
				this Act of the availability of nutrition education and obesity prevention
				services under this section in local communities.
									(5)CoordinationSubject to the approval of the Secretary,
				projects carried out with funds received under this section may be coordinated
				with other health promotion or nutrition improvement strategies, whether public
				or privately funded, if the projects carried out with funds received under this
				section remain under the administrative control of the State agency.
									(d)Funding
									(1)In generalOf funds made available each fiscal year
				under section 18(a)(1), the Secretary shall reserve for allocation to State
				agencies to carry out the nutrition education and obesity prevention grant
				program under this section, to remain available for obligation for a period of
				2 fiscal years—
										(A)for fiscal year 2011, $375,000,000;
				and
										(B)for fiscal year 2012 and each subsequent
				fiscal year, the applicable amount during the preceding fiscal year, as
				adjusted to reflect any increases for the 12-month period ending the preceding
				June 30 in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor.
										(2)Allocation
										(A)Initial allocationOf the funds set aside under paragraph (1),
				as determined by the Secretary—
											(i)for each of fiscal years 2011 through 2013,
				100 percent shall be allocated to State agencies in direct proportion to the
				amount of funding that the State received for carrying out section 11(f) (as
				that section existed on the day before the date of enactment of this section)
				during fiscal year 2009, as reported to the Secretary as of February 2010;
				and
											(ii)subject to a reallocation under
				subparagraph (B)—
												(I)for fiscal year 2014—
													(aa)90 percent shall be allocated to State
				agencies in accordance with clause (i); and
													(bb)10 percent shall be allocated to State
				agencies based on the respective share of each State of the number of
				individuals participating in the supplemental nutrition assistance program
				during the 12-month period ending the preceding January 31;
													(II)for fiscal year 2015—
													(aa)80 percent shall be allocated to State
				agencies in accordance with clause (i); and
													(bb)20 percent shall be allocated in accordance
				with subclause (I)(bb);
													(III)for fiscal year 2016—
													(aa)70 percent shall be allocated to State
				agencies in accordance with clause (i); and
													(bb)30 percent shall be allocated in accordance
				with subclause (I)(bb);
													(IV)for fiscal year 2017—
													(aa)60 percent shall be allocated to State
				agencies in accordance with clause (i); and
													(bb)40 percent shall be allocated in accordance
				with subclause (I)(bb); and
													(V)for fiscal year 2018 and each fiscal year
				thereafter—
													(aa)50 percent shall be allocated to State
				agencies in accordance with clause (i); and
													(bb)50 percent shall be allocated in accordance
				with subclause (I)(bb).
													(B)Reallocation
											(i)In generalIf the Secretary determines that a State
				agency will not expend all of the funds allocated to the State agency for a
				fiscal year under paragraph (1) or in the case of a State agency that elects
				not to receive the entire amount of funds allocated to the State agency for a
				fiscal year, the Secretary shall reallocate the unexpended funds to other
				States during the fiscal year or the subsequent fiscal year (as determined by
				the Secretary) that have approved State plans under which the State agencies
				may expend the reallocated funds.
											(ii)Effect of additional funds
												(I)Funds
				receivedAny reallocated
				funds received by a State agency under clause (i) for a fiscal year shall be
				considered to be part of the fiscal year 2009 base allocation of funds to the
				State agency for that fiscal year for purposes of determining allocation under
				subparagraph (A) for the subsequent fiscal year.
												(II)Funds surrenderedAny funds surrendered by a State agency
				under clause (i) shall not be considered to be part of the fiscal year 2009
				base allocation of funds to a State agency for that fiscal year for purposes of
				determining allocation under subparagraph (A) for the subsequent fiscal
				year.
												(3)Limitation on Federal financial
				participation
										(A)In generalGrants awarded under this section shall be
				the only source of Federal financial participation under this Act in nutrition
				education and obesity prevention.
										(B)ExclusionAny costs of nutrition education and
				obesity prevention in excess of the grants authorized under this section shall
				not be eligible for reimbursement under section 16(a).
										(e)ImplementationNot later than January 1, 2012, the
				Secretary shall publish in the Federal Register a description of the
				requirements for the receipt of a grant under this
				section.
								.
					(b)Conforming amendments
						(1)Section 4(a) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2013(a)) is amended in the first sentence by striking
			 and, through an approved State plan, nutrition education.
						(2)Section 11 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2020) is amended by striking subsection (f).
						242.Procurement and processing of food service
			 products and commoditiesSection 9(a)(4) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(a)(4)) is amended by adding at the
			 end the following:
					
						(C)Procurement and processing of food service
				products and commoditiesThe
				Secretary shall—
							(i)identify, develop, and disseminate to State
				departments of agriculture and education, school food authorities, local
				educational agencies, and local processing entities, model product
				specifications and practices for foods offered in school nutrition programs
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) to
				ensure that the foods reflect the most recent Dietary Guidelines for Americans
				published under section 301 of the National Nutrition Monitoring and Related
				Research Act of 1990 (7 U.S.C. 5341);
							(ii)not later than 1 year after the date of
				enactment of this subparagraph—
								(I)carry out a study to analyze the quantity
				and quality of nutritional information available to school food authorities
				about food service products and commodities; and
								(II)submit to Congress a report on the results
				of the study that contains such legislative recommendations as the Secretary
				considers necessary to ensure that school food authorities have access to the
				nutritional information needed for menu planning and compliance assessments;
				and
								(iii)to the maximum extent practicable, in
				purchasing and processing commodities for use in school nutrition programs
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.),
				purchase the widest variety of healthful foods that reflect the most recent
				Dietary Guidelines for
				Americans.
							.
				243.Access to Local Foods: Farm to School
			 ProgramSection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is
			 amended—
					(1)by redesignating subsections (h) and (i)
			 and subsection (j) (as added by section 210) as subsections (i) through (k),
			 respectively;
					(2)in subsection (g), by striking (g)
			 Access to local foods and school
			 gardens.— and all that follows through (3)
			 Pilot program for high-poverty
			 schools.— and inserting the following:
						
							(g)Access to local foods: farm to school
				program
								(1)Definition of eligible schoolIn this subsection, the term eligible
				school means a school or institution that participates in a program
				under this Act or the school breakfast program established under section 4 of
				the Child Nutrition Act of 1966 (42 U.S.C. 1773).
								(2)ProgramThe Secretary shall carry out a program to
				assist eligible schools, State and local agencies, Indian tribal organizations,
				agricultural producers or groups of agricultural producers, and nonprofit
				entities through grants and technical assistance to implement farm to school
				programs that improve access to local foods in eligible schools.
								(3)Grants
									(A)In generalThe Secretary shall award competitive
				grants under this subsection to be used for—
										(i)training;
										(ii)supporting operations;
										(iii)planning;
										(iv)purchasing equipment;
										(v)developing school gardens;
										(vi)developing partnerships; and
										(vii)implementing farm to school
				programs.
										(B)Regional balanceIn making awards under this subsection, the
				Secretary shall, to the maximum extent practicable, ensure—
										(i)geographical diversity; and
										(ii)equitable treatment of urban, rural, and
				tribal communities.
										(C)Maximum
				amountThe total amount
				provided to a grant recipient under this subsection shall not exceed
				$100,000.
									(4)Federal share
									(A)In generalThe Federal share of costs for a project
				funded through a grant awarded under this subsection shall not exceed 75
				percent of the total cost of the project.
									(B)Federal MatchingAs a condition of receiving a grant under
				this subsection, a grant recipient shall provide matching support in the form
				of cash or in-kind contributions, including facilities, equipment, or services
				provided by State and local governments, nonprofit organizations, and private
				sources.
									(5)Criteria for selectionTo the maximum extent practicable, in
				providing assistance under this subsection, the Secretary shall give the
				highest priority to funding projects that, as determined by the
				Secretary—
									(A)make local food products available on the
				menu of the eligible school;
									(B)serve a high proportion of children who are
				eligible for free or reduced price lunches;
									(C)incorporate experiential nutrition
				education activities in curriculum planning that encourage the participation of
				school children in farm and garden-based agricultural education
				activities;
									(D)demonstrate collaboration between eligible
				schools, nongovernmental and community-based organizations, agricultural
				producer groups, and other community partners;
									(E)include adequate and participatory
				evaluation plans;
									(F)demonstrate the potential for long-term
				program sustainability; and
									(G)meet any other criteria that the Secretary
				determines appropriate.
									(6)EvaluationAs a condition of receiving a grant under
				this subsection, each grant recipient shall agree to cooperate in an evaluation
				by the Secretary of the program carried out using grant funds.
								(7)Technical assistanceThe Secretary shall provide technical
				assistance and information to assist eligible schools, State and local
				agencies, Indian tribal organizations, and nonprofit entities—
									(A)to facilitate the coordination and sharing
				of information and resources in the Department that may be applicable to the
				farm to school program;
									(B)to collect and share information on best
				practices; and
									(C)to disseminate research and data on
				existing farm to school programs and the potential for programs in underserved
				areas.
									(8)Funding
									(A)In generalOn October 1, 2012, and each October 1
				thereafter, out of any funds in the Treasury not otherwise appropriated, the
				Secretary of the Treasury shall transfer to the Secretary to carry out this
				subsection $5,000,000, to remain available until expended.
									(B)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this subsection the funds transferred
				under subparagraph (A), without further appropriation.
									(9)Authorization of
				appropriationsIn addition to
				the amounts made available under paragraph (8), there are authorized to be
				appropriated to carry out this subsection such sums as are necessary for each
				of fiscal years 2011 through 2015.
								(h)Pilot Program for High-Poverty
				Schools
								(1)In
				general
								;
				and
					(3)in subsection (h) (as redesignated by
			 paragraph (2))—
						(A)in subparagraph (F) of paragraph (1) (as so
			 redesignated), by striking in accordance with paragraph (1)(H)
			 and inserting carried out by the Secretary;
						(B)by redesignating paragraph (4) as paragraph
			 (2); and
						(C)in paragraph (2) (as so redesignated), by
			 striking 2009 and inserting 2015.
						244.Research on strategies to promote the
			 selection and consumption of healthy foods
					(a)In generalThe Secretary, in consultation with the
			 Secretary of Health and Human Services, shall establish a research,
			 demonstration, and technical assistance program to promote healthy eating and
			 reduce the prevalence of obesity, among all population groups but especially
			 among children, by applying the principles and insights of behavioral economics
			 research in schools, child care programs, and other settings.
					(b)PrioritiesThe Secretary shall—
						(1)identify and assess the impacts of specific
			 presentation, placement, and other strategies for structuring choices on
			 selection and consumption of healthful foods in a variety of settings,
			 consistent with the most recent version of the Dietary Guidelines for Americans
			 published under section 301 of the National Nutrition Monitoring and Related
			 Research Act of 1990 (7 U.S.C. 5341);
						(2)demonstrate and rigorously evaluate
			 behavioral economics-related interventions that hold promise to improve diets
			 and promote health, including through demonstration projects that may include
			 evaluation of the use of portion size, labeling, convenience, and other
			 strategies to encourage healthy choices; and
						(3)encourage adoption of the most effective
			 strategies through outreach and technical assistance.
						(c)AuthorityIn carrying out the program under
			 subsection (a), the Secretary may—
						(1)enter into competitively awarded contracts
			 or cooperative agreements; or
						(2)provide grants to States or public or
			 private agencies or organizations, as determined by the Secretary.
						(d)ApplicationTo be eligible to enter into a contract or
			 cooperative agreement or receive a grant under this section, a State or public
			 or private agency or organization shall submit to the Secretary an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
					(e)CoordinationThe solicitation and evaluation of
			 contracts, cooperative agreements, and grant proposals considered under this
			 section shall be coordinated with the Food and Nutrition Service as appropriate
			 to ensure that funded projects are consistent with the operations of Federally
			 supported nutrition assistance programs and related laws (including
			 regulations).
					(f)Annual
			 reportsNot later than 90
			 days after the end of each fiscal year, the Secretary shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that includes a
			 description of—
						(1)the policies, priorities, and operations of
			 the program carried out by the Secretary under this section during the fiscal
			 year;
						(2)the results of any evaluations completed
			 during the fiscal year; and
						(3)the efforts undertaken to disseminate
			 successful practices through outreach and technical assistance.
						(g)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated to
			 carry out this section such sums as are necessary for each of fiscal years 2011
			 through 2015.
						(2)Use of fundsThe Secretary may use up to 5 percent of
			 the funds made available under paragraph (1) for Federal administrative
			 expenses incurred in carrying out this section.
						IIIImproving the management and integrity of
			 child nutrition programs
			ANational school lunch program
				301.Privacy protectionSection 9(d)(1) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(d)(1)) is amended—
					(1)in the first sentence, by inserting
			 the last 4 digits of before the social security account
			 number; and
					(2)by striking the second sentence.
					302.Applicability of food safety program on
			 entire school campusSection
			 9(h)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(h)(5)) is amended—
					(1)by striking Each school food
			 and inserting the following:
						
							(A)In generalEach school
				food
							;
				and
					(2)by adding at the end the following:
						
							(B)ApplicabilitySubparagraph (A) shall apply to any
				facility or part of a facility in which food is stored, prepared, or served for
				the purposes of the school nutrition programs under this Act or section 4 of
				the Child Nutrition Act of 1966 (42 U.S.C.
				1773).
							.
					303.Fines for violating program
			 requirementsSection 22 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769c) is amended by
			 adding at the end the following:
					
						(e)Fines for violating program
				requirements
							(1)School food authorities and
				schools
								(A)In generalThe Secretary shall establish criteria by
				which the Secretary or a State agency may impose a fine against any school food
				authority or school administering a program authorized under this Act or the
				Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) if the Secretary or the
				State agency determines that the school food authority or school has—
									(i)failed to correct severe mismanagement of
				the program;
									(ii)disregarded a program requirement of which
				the school food authority or school had been informed; or
									(iii)failed to correct repeated violations of
				program requirements.
									(B)Limits
									(i)In generalIn calculating the fine for a school food
				authority or school, the Secretary shall base the amount of the fine on the
				reimbursement earned by school food authority or school for the program in
				which the violation occurred.
									(ii)AmountThe amount under clause (i) shall not
				exceed—
										(I)1 percent of the amount of meal
				reimbursements earned for the fiscal year for the first finding of 1 or more
				program violations under subparagraph (A);
										(II)5 percent of the amount of meal
				reimbursements earned for the fiscal year for the second finding of 1 or more
				program violations under subparagraph (A); and
										(III)10 percent of the amount of meal
				reimbursements earned for the fiscal year for the third or subsequent finding
				of 1 or more program violations under subparagraph (A).
										(2)State agencies
								(A)In generalThe Secretary shall establish criteria by
				which the Secretary may impose a fine against any State agency administering a
				program authorized under this Act or the Child Nutrition Act of 1966 (42 U.S.C.
				1771 et seq.) if the Secretary determines that the State agency has—
									(i)failed to correct severe mismanagement of
				the program;
									(ii)disregarded a program requirement of which
				the State had been informed; or
									(iii)failed to correct repeated violations of
				program requirements.
									(B)LimitsIn the case of a State agency, the amount
				of a fine under subparagraph (A) shall not exceed—
									(i)1 percent of funds made available under
				section 7(a) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(a)) for State
				administrative expenses during a fiscal year for the first finding of 1 or more
				program violations under subparagraph (A);
									(ii)5 percent of funds made available under
				section 7(a) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(a)) for State
				administrative expenses during a fiscal year for the second finding of 1 or
				more program violations under subparagraph (A); and
									(iii)10 percent of funds made available under
				section 7(a) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(a)) for State
				administrative expenses during a fiscal year for the third or subsequent
				finding of 1 or more program violations under subparagraph (A).
									(3)Source of fundingFunds to pay a fine imposed under paragraph
				(1) or (2) shall be derived from non-Federal
				sources.
							.
				304.Independent review of
			 applicationsSection 22(b) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1769c(b)) is
			 amended by adding at the end the following:
					
						(6)Eligibility determination review for
				selected local educational agencies
							(A)In generalA local educational agency that has
				demonstrated a high level of, or a high risk for, administrative error
				associated with certification, verification, and other administrative
				processes, as determined by the Secretary, shall ensure that the initial
				eligibility determination for each application is reviewed for accuracy prior
				to notifying a household of the eligibility or ineligibility of the household
				for free or reduced price meals.
							(B)TimelinessThe review of initial eligibility
				determinations—
								(i)shall be completed in a timely manner;
				and
								(ii)shall not result in the delay of an
				eligibility determination for more than 10 operating days after the date on
				which the application is submitted.
								(C)Acceptable types of reviewSubject to standards established by the
				Secretary, the system used to review eligibility determinations for accuracy
				shall be conducted by an individual or entity that did not make the initial
				eligibility determination.
							(D)Notification of householdOnce the review of an eligibility
				determination has been completed under this paragraph, the household shall be
				notified immediately of the determination of eligibility or ineligibility for
				free or reduced price meals.
							(E)Reporting
								(i)Local educational agenciesIn accordance with procedures established
				by the Secretary, each local educational agency required to review initial
				eligibility determinations shall submit to the relevant State agency a report
				describing the results of the reviews, including—
									(I)the number and percentage of reviewed
				applications for which the eligibility determination was changed and the type
				of change made; and
									(II)such other information as the Secretary
				determines to be necessary.
									(ii)State
				agenciesIn accordance with
				procedures established by the Secretary, each State agency shall submit to the
				Secretary a report describing the results of the reviews of initial eligibility
				determinations, including—
									(I)the number and percentage of reviewed
				applications for which the eligibility determination was changed and the type
				of change made; and
									(II)such other information as the Secretary
				determines to be necessary.
									(iii)TransparencyThe Secretary shall publish annually the
				results of the reviews of initial eligibility determinations by State, number,
				percentage, and type of
				error.
								.
				305.Program evaluationSection 28 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769i) is amended by adding at the end the
			 following:
					
						(c)Cooperation with program research and
				evaluationStates, State
				educational agencies, local educational agencies, schools, institutions,
				facilities, and contractors participating in programs authorized under this Act
				and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) shall cooperate
				with officials and contractors acting on behalf of the Secretary, in the
				conduct of evaluations and studies under those
				Acts.
						.
				306.Professional standards for school food
			 serviceSection 7 of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1776) is amended by striking subsection (g)
			 and inserting the following:
					
						(g)Professional standards for school food
				service
							(1)Criteria for school food service and State
				agency directors
								(A)School food service directors
									(i)In generalThe Secretary shall establish a program of
				required education, training, and certification for all school food service
				directors responsible for the management of a school food authority.
									(ii)RequirementsThe program shall include—
										(I)minimum educational requirements necessary
				to successfully manage the school lunch program established under the Richard
				B. Russell National School Lunch Act
				(42 U.S.C. 1751 et seq.) and the school breakfast program established by
				section 4 of this Act;
										(II)minimum program training and certification
				criteria for school food service directors; and
										(III)minimum periodic training criteria to
				maintain school food service director certification.
										(B)School nutrition State agency
				directorsThe Secretary shall
				establish criteria and standards for States to use in the selection of State
				agency directors with responsibility for the school lunch program established
				under the Richard B. Russell National School
				Lunch Act (42 U.S.C. 1751 et seq.) and the school breakfast program
				established by section 4 of this Act.
								(C)Training program partnershipThe Secretary may provide financial and
				other assistance to 1 or more professional food service management
				organizations—
									(i)to establish and manage the program under
				this paragraph; and
									(ii)to develop voluntary training and
				certification programs for other school food service workers.
									(D)Required date of compliance
									(i)School food service directorsThe Secretary shall establish a date by
				which all school food service directors whose local educational agencies are
				participating in the school lunch program established under the Richard B.
				Russell National School Lunch Act (42
				U.S.C. 1751 et seq.) and the school breakfast program established by section 4
				of this Act shall be required to comply with the education, training, and
				certification criteria established in accordance with subparagraph (A).
									(ii)School nutrition State agency
				directorsThe Secretary shall
				establish a date by which all State agencies shall be required to comply with
				criteria and standards established in accordance with subparagraph (B) for the
				selection of State agency directors with responsibility for the school lunch
				program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.) and the school breakfast program established by section 4 of this
				Act.
									(2)Training and certification of food service
				personnel
								(A)Training for individuals conducting or
				overseeing administrative procedures
									(i)In generalAt least annually, each State shall provide
				training in administrative practices (including training in application,
				certification, verification, meal counting, and meal claiming procedures) to
				local educational agency and school food authority personnel and other
				appropriate personnel.
									(ii)Federal roleThe Secretary shall—
										(I)provide training and technical assistance
				described in clause (i) to the State; or
										(II)at the option of the Secretary, directly
				provide training and technical assistance described in clause (i).
										(iii)Required participationIn accordance with procedures established
				by the Secretary, each local educational agency or school food authority shall
				ensure that an individual conducting or overseeing administrative procedures
				described in clause (i) receives training at least annually, unless determined
				otherwise by the Secretary.
									(B)Training and certification of all local
				food service personnel
									(i)In generalThe Secretary shall provide training
				designed to improve—
										(I)the accuracy of approvals for free and
				reduced price meals; and
										(II)the identification of reimbursable meals at
				the point of service.
										(ii)Certification of local
				personnelIn accordance with
				criteria established by the Secretary, local food service personnel shall
				complete annual training and receive annual certification—
										(I)to ensure program compliance and integrity;
				and
										(II)to demonstrate competence in the training
				provided under clause (i).
										(iii)Training modulesIn addition to the topics described in
				clause (i), a training program carried out under this subparagraph shall
				include training modules on—
										(I)nutrition;
										(II)health and food safety standards and
				methodologies; and
										(III)any other appropriate topics, as determined
				by the Secretary.
										(3)Funding
								(A)In generalOut of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this subsection, to remain available until
				expended—
									(i)on October 1, 2010, $5,000,000; and
									(ii)on each October 1 thereafter,
				$1,000,000.
									(B)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this subsection the funds transferred
				under subparagraph (A), without further
				appropriation.
								.
				307.Indirect costs
					(a)Guidance on indirect costs
			 rulesNot later than 180 days
			 after the date of enactment of this Act, the Secretary shall issue guidance to
			 school food authorities participating in the school lunch program established
			 under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.)
			 and the school breakfast program established by section 4 of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1773) covering program rules pertaining to
			 indirect costs, including allowable indirect costs that may be charged to the
			 nonprofit school food service account.
					(b)Indirect cost studyThe Secretary shall—
						(1)conduct a study to assess the extent to
			 which school food authorities participating in the school lunch program
			 established under the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1751 et seq.) and the school breakfast program established by section 4 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1773) pay indirect costs, including
			 assessments of—
							(A)the allocation of indirect costs to, and
			 the methodologies used to establish indirect cost rates for, school food
			 authorities participating in the school lunch program established under the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the
			 school breakfast program established by section 4 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1773);
							(B)the impact of indirect costs charged to the
			 nonprofit school food service account;
							(C)the types and amounts of indirect costs
			 charged and recovered by school districts;
							(D)whether the indirect costs charged or
			 recovered are consistent with requirements for the allocation of indirect costs
			 and school food service operations; and
							(E)the types and amounts of indirect costs
			 that could be charged or recovered under requirements for the allocation of
			 indirect costs and school food service operations but are not charged or
			 recovered; and
							(2)after completing the study required under
			 paragraph (1), issue additional guidance relating to the types of costs that
			 are reasonable and necessary to provide meals under the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act
			 of 1966 (42 U.S.C. 1771 et seq.).
						(c)RegulationsAfter conducting the study under subsection
			 (b)(1) and identifying costs under subsection (b)(2), the Secretary may
			 promulgate regulations to address—
						(1)any identified deficiencies in the
			 allocation of indirect costs; and
						(2)the authority of school food authorities to
			 reimburse only those costs identified by the Secretary as reasonable and
			 necessary under subsection (b)(2).
						(d)ReportNot later than October 1, 2013, the
			 Secretary shall submit to the Committee on Education and Labor of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that describes the results of the study under subsection
			 (b).
					(e)Funding
						(1)In generalOn October 1, 2010, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary to carry out this section $2,000,000, to remain
			 available until expended.
						(2)Receipt and acceptanceThe Secretary shall be entitled to receive,
			 shall accept, and shall use to carry out this section the funds transferred
			 under paragraph (1), without further appropriation.
						308.Ensuring safety of school
			 mealsThe Richard B. Russell
			 National School Lunch Act is amended by after section 28 (42 U.S.C. 1769i) the
			 following:
					
						29.Ensuring safety of school meals
							(a)Food and nutrition serviceNot later than 1 year after the date of
				enactment of the Healthy, Hunger-Free Kids
				Act of 2010, the Secretary, acting through the Administrator of
				the Food and Nutrition Service, shall—
								(1)in consultation with the Administrator of
				the Agricultural Marketing Service and the Administrator of the Farm Service
				Agency, develop guidelines to determine the circumstances under which it is
				appropriate for the Secretary to institute an administrative hold on suspect
				foods purchased by the Secretary that are being used in school meal programs
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.);
								(2)work with States to explore ways for the
				States to increase the timeliness of notification of food recalls to schools
				and school food authorities;
								(3)improve the timeliness and completeness of
				direct communication between the Food and Nutrition Service and States about
				holds and recalls, such as through the commodity alert system of the Food and
				Nutrition Service; and
								(4)establish a timeframe to improve the
				commodity hold and recall procedures of the Department of Agriculture to
				address the role of processors and determine the involvement of distributors
				with processed products that may contain recalled ingredients, to facilitate
				the provision of more timely and complete information to schools.
								(b)Food safety and inspection
				serviceNot later than 1 year
				after the date of enactment of the Healthy,
				Hunger-Free Kids Act of 2010, the Secretary, acting through the
				Administrator of the Food Safety and Inspection Service, shall revise the
				procedures of the Food Safety and Inspection Service to ensure that schools are
				included in effectiveness
				checks.
							.
				BSummer food service program
				321.Summer food service program permanent
			 operating agreementsSection
			 13(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(b))
			 is amended by striking paragraph (3) and inserting the following:
					
						(3)Permanent operating agreements and budget
				for administrative costs
							(A)Permanent operating agreements
								(i)In generalSubject to clauses (ii) and (iii), to
				participate in the program, a service institution that meets the conditions of
				eligibility described in this section and in regulations promulgated by the
				Secretary, shall be required to enter into a permanent agreement with the
				applicable State agency.
								(ii)AmendmentsA permanent agreement described in clause
				(i) may be amended as necessary to ensure that the service institution is in
				compliance with all requirements established in this section or by the
				Secretary.
								(iii)TerminationA permanent agreement described in clause
				(i)—
									(I)may be terminated for convenience by the
				service institution and State agency that is a party to the permanent
				agreement; and
									(II)shall be terminated—
										(aa)for cause by the applicable State agency in
				accordance with subsection (q) and with regulations promulgated by the
				Secretary; or
										(bb)on termination of participation of the
				service institution in the program.
										(B)Budget for administrative costs
								(i)In generalWhen applying for participation in the
				program, and not less frequently than annually thereafter, each service
				institution shall submit a complete budget for administrative costs related to
				the program, which shall be subject to approval by the State.
								(ii)AmountPayment to service institutions for
				administrative costs shall equal the levels determined by the Secretary
				pursuant to the study required in paragraph
				(4).
								.
				322.Summer food service program
			 disqualificationSection 13 of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is
			 amended—
					(1)by redesignating subsection (q) as
			 subsection (r); and
					(2)by inserting after subsection (p) the
			 following:
						
							(q)Termination and disqualification of
				participating organizations
								(1)In generalEach State agency shall follow the
				procedures established by the Secretary for the termination of participation of
				institutions under the program.
								(2)Fair hearingThe procedures described in paragraph (1)
				shall include provision for a fair hearing and prompt determination for any
				service institution aggrieved by any action of the State agency that
				affects—
									(A)the participation of the service
				institution in the program; or
									(B)the claim of the service institution for
				reimbursement under this section.
									(3)List of disqualified institutions and
				individuals
									(A)In generalThe Secretary shall maintain a list of
				service institutions and individuals that have been terminated or otherwise
				disqualified from participation in the program under the procedures established
				pursuant to paragraph (1).
									(B)AvailabilityThe Secretary shall make the list available
				to States for use in approving or renewing applications by service institutions
				for participation in the
				program.
									.
					CChild and adult care food program
				331.Renewal of application materials and
			 permanent operating agreements
					(a)Permanent operating
			 agreementsSection 17(d)(1)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(d)(1)) is
			 amended by adding at the end the following:
						
							(E)Permanent operating agreements
								(i)In generalSubject to clauses (ii) and (iii), to
				participate in the child and adult care food program, an institution that meets
				the conditions of eligibility described in this subsection shall be required to
				enter into a permanent agreement with the applicable State agency.
								(ii)AmendmentsA permanent agreement described in clause
				(i) may be amended as necessary to ensure that the institution is in compliance
				with all requirements established in this section or by the Secretary.
								(iii)TerminationA permanent agreement described in clause
				(i)—
									(I)may be terminated for convenience by the
				institution or State agency that is a party to the permanent agreement;
				and
									(II)shall be terminated—
										(aa)for cause by the applicable State agency in
				accordance with paragraph (5); or
										(bb)on termination of participation of the
				institution in the child and adult care food
				program.
										.
					(b)Applications and reviewsSection 17(d) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(d)) is amended by striking paragraph
			 (2) and inserting the following:
						
							(2)Program applications
								(A)In generalThe Secretary shall develop a policy under
				which each institution providing child care that participates in the program
				under this section shall—
									(i)submit to the State agency an initial
				application to participate in the program that meets all requirements
				established by the Secretary by regulation;
									(ii)annually confirm to the State agency that
				the institution, and any facilities of the institution in which the program is
				operated by a sponsoring organization, is in compliance with subsection (a)(5);
				and
									(iii)annually submit to the State agency any
				additional information necessary to confirm that the institution is in
				compliance with all other requirements to participate in the program, as
				established in this Act and by the Secretary by regulation.
									(B)Required reviews of sponsored
				facilities
									(i)In generalThe Secretary shall develop a policy under
				which each sponsoring organization participating in the program under this
				section shall conduct—
										(I)periodic unannounced site visits at not
				less than 3-year intervals to sponsored child and adult care centers and family
				or group day care homes to identify and prevent management deficiencies and
				fraud and abuse under the program; and
										(II)at least 1 scheduled site visit each year
				to sponsored child and adult care centers and family or group day care homes to
				identify and prevent management deficiencies and fraud and abuse under the
				program and to improve program operations.
										(ii)Varied timingSponsoring organizations shall vary the
				timing of unannounced reviews under clause (i)(I) in a manner that makes the
				reviews unpredictable to sponsored facilities.
									(C)Required reviews of
				institutionsThe Secretary
				shall develop a policy under which each State agency shall conduct—
									(i)at least 1 scheduled site visit at not less
				than 3-year intervals to each institution under the State agency participating
				in the program under this section—
										(I)to identify and prevent management
				deficiencies and fraud and abuse under the program; and
										(II)to improve program operations; and
										(ii)more frequent reviews of any institution
				that—
										(I)sponsors a significant share of the
				facilities participating in the program;
										(II)conducts activities other than the program
				authorized under this section;
										(III)has serious management problems, as
				identified in a prior review, or is at risk of having serious management
				problems; or
										(IV)meets such other criteria as are defined by
				the Secretary.
										(D)Detection and deterrence of erroneous
				payments and false claims
									(i)In generalThe Secretary may develop a policy to
				detect and deter, and recover erroneous payments to, and false claims submitted
				by, institutions, sponsored child and adult care centers, and family or group
				day care homes participating in the program under this section.
									(ii)Block claims
										(I)Definition of block claimIn this clause, the term block
				claim has the meaning given the term in section 226.2 of title 7, Code
				of Federal Regulations (or successor regulations).
										(II)Program edit checksThe Secretary may not require any State
				agency, sponsoring organization, or other institution to perform edit checks or
				on-site reviews relating to the detection of block claims by any child care
				facility.
										(III)AllowanceNotwithstanding subclause (II), the
				Secretary may require any State agency, sponsoring organization, or other
				institution to collect, store, and transmit to the appropriate entity
				information necessary to develop any other policy developed under clause
				(i).
										.
					(c)AgreementsSection 17(j)(1) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(j)(1)) is amended—
						(1)by striking may and
			 inserting shall;
						(2)by striking family or group day
			 care the first place it appears; and
						(3)by inserting or sponsored day care
			 centers before participating.
						332.State liability for payments to aggrieved
			 child care institutionsSection 17(e) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(e)) is amended—
					(1)in paragraph (3), by striking (3) If
			 a State and inserting the following:
						
							(5)Secretarial hearingIf a
				State
							;
				and
					(2)by striking (e) Except as
			 provided and all that follows through (2) A State and
			 inserting the following:
						
							(e)Hearings
								(1)In generalExcept as provided in paragraph (4), each
				State agency shall provide, in accordance with regulations promulgated by the
				Secretary, an opportunity for a fair hearing and a prompt determination to any
				institution aggrieved by any action of the State agency that affects—
									(A)the participation of the institution in the
				program authorized by this section; or
									(B)the claim of the institution for
				reimbursement under this section.
									(2)ReimbursementIn accordance with paragraph (3), a State
				agency that fails to meet timeframes for providing an opportunity for a fair
				hearing and a prompt determination to any institution under paragraph (1) in
				accordance with regulations promulgated by the Secretary, shall pay, from
				non-Federal sources, all valid claims for reimbursement to the institution and
				the facilities of the institution during the period beginning on the day after
				the end of any regulatory deadline for providing the opportunity and making the
				determination and ending on the date on which a hearing determination is
				made.
								(3)Notice to State agencyThe Secretary shall provide written notice
				to a State agency at least 30 days prior to imposing any liability for
				reimbursement under paragraph (2).
								(4)Federal audit determinationA
				State
								.
					333.Transmission of income information by
			 sponsored family or group day care homesSection 17(f)(3)(A)(iii)(III) of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(A)(iii)(III)) is
			 amended by adding at the end the following:
					
						(dd)Transmission of income information by
				sponsored family or group day care homesIf a family or group day care home elects
				to be provided reimbursement factors described in subclause (II), the family or
				group day care home may assist in the transmission of necessary household
				income information to the family or group day care home sponsoring organization
				in accordance with the policy described in item (ee).
						(ee)PolicyThe Secretary shall develop a policy under
				which a sponsored family or group day care home described in item (dd) may,
				under terms and conditions specified by the Secretary and with the written
				consent of the parents or guardians of a child in a family or group day care
				home participating in the program, assist in the transmission of the income
				information of the family to the family or group day care home sponsoring
				organization.
						.
				334.Simplifying and enhancing administrative
			 payments to sponsoring organizationsSection 17(f)(3) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(f)(3)) is amended by striking
			 subparagraph (B) and inserting the following:
					
						(B)Administrative funds
							(i)In generalIn addition to reimbursement factors
				described in subparagraph (A), a family or group day care home sponsoring
				organization shall receive reimbursement for the administrative expenses of the
				sponsoring organization in an amount that is not less than the product obtained
				each month by multiplying—
								(I)the number of family and group day care
				homes of the sponsoring organization submitting a claim for reimbursement
				during the month; by
								(II)the appropriate administrative rate
				determined by the Secretary.
								(ii)Annual adjustmentThe administrative reimbursement levels
				specified in clause (i) shall be adjusted July 1 of each year to reflect
				changes in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor for the most recent
				12-month period for which such data are available.
							(iii)Carryover fundsThe Secretary shall develop procedures
				under which not more than 10 percent of the amount made available to sponsoring
				organizations under this section for administrative expenses for a fiscal year
				may remain available for obligation or expenditure in the succeeding fiscal
				year.
							.
				335.Child and adult care food program audit
			 fundingSection 17(i) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766(i)) is amended by
			 striking paragraph (2) and inserting the following:
					
						(2)Funding
							(A)In generalThe Secretary shall make available for each
				fiscal year to each State agency administering the child and adult care food
				program, for the purpose of conducting audits of participating institutions, an
				amount of up to 1.5 percent of the funds used by each State in the program
				under this section, during the second preceding fiscal year.
							(B)Additional funding
								(i)In generalSubject to clause (ii), for fiscal year
				2016 and each fiscal year thereafter, the Secretary may increase the amount of
				funds made available to any State agency under subparagraph (A), if the State
				agency demonstrates that the State agency can effectively use the funds to
				improve program management under criteria established by the Secretary.
								(ii)LimitationThe total amount of funds made available to
				any State agency under this paragraph shall not exceed 2 percent of the funds
				used by each State agency in the program under this section, during the second
				preceding fiscal
				year.
								.
				336.Reducing paperwork and improving program
			 administration
					(a)Definition of programIn this section, the term
			 program means the child and adult care food program established
			 under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1766).
					(b)EstablishmentThe Secretary, in conjunction with States
			 and participating institutions, shall continue to examine the feasibility of
			 reducing unnecessary or duplicative paperwork resulting from regulations and
			 recordkeeping requirements for State agencies, institutions, family and group
			 day care homes, and sponsored centers participating in the program.
					(c)DutiesAt a minimum, the examination shall
			 include—
						(1)review and evaluation of the
			 recommendations, guidance, and regulatory priorities developed and issued to
			 comply with section 119(i) of the Child Nutrition and WIC Reauthorization Act
			 of 2004 (42 U.S.C. 1766 note; Public Law 108–265); and
						(2)examination of additional paperwork and
			 administrative requirements that have been established since February 23, 2007,
			 that could be reduced or simplified.
						(d)Additional dutiesThe Secretary, in conjunction with States
			 and institutions participating in the program, may also examine any aspect of
			 administration of the program.
					(e)ReportNot later than 4 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 describes the actions that have been taken to carry out this section,
			 including—
						(1)actions taken to address administrative and
			 paperwork burdens identified as a result of compliance with section 119(i) of
			 the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1766 note;
			 Public Law 108–265);
						(2)administrative and paperwork burdens
			 identified as a result of compliance with section 119(i) of that Act for which
			 no regulatory action or policy guidance has been taken;
						(3)additional steps that the Secretary is
			 taking or plans to take to address any administrative and paperwork burdens
			 identified under subsection (c)(2) and paragraph (2), including—
							(A)new or updated regulations, policy,
			 guidance, or technical assistance; and
							(B)a timeframe for the completion of those
			 steps; and
							(4)recommendations to Congress for
			 modifications to existing statutory authorities needed to address identified
			 administrative and paperwork burdens.
						337.Study relating to the child and adult care
			 food program
					(a)StudyThe Secretary, acting through the
			 Administrator of the Food and Nutrition Service, shall carry out a study of
			 States participating in an afterschool supper program under the child and adult
			 care food program established under section 17(r) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1766(r)).
					(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress, and make
			 available on the website of the Food and Nutrition Service, a report that
			 describes—
						(1)best practices of States in soliciting
			 sponsors for an afterschool supper program described in subsection (a);
			 and
						(2)any Federal or State laws or requirements
			 that may be a barrier to participation in the program.
						DSpecial supplemental nutrition program for
			 women, infants, and children
				351.Sharing of materials with other
			 programsSection 17(e)(3) of
			 the Child Nutrition Act (42 U.S.C. 1786(e)(3)) is amended by striking
			 subparagraph (B) and inserting the following:
					
						(B)Sharing of materials with other
				programs
							(i)Commodity supplemental food
				programThe Secretary may
				provide, in bulk quantity, nutrition education materials (including materials
				promoting breastfeeding) developed with funds made available for the program
				authorized under this section to State agencies administering the commodity
				supplemental food program established under section 5 of the Agriculture and
				Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) at no
				cost to that program.
							(ii)Child and adult care food
				programA State agency may
				allow the local agencies or clinics under the State agency to share nutrition
				educational materials with institutions participating in the child and adult
				care food program established under section 17 of the Richard B. Russell
				National School Lunch Act (42 U.S.C.
				1766) at no cost to that program, if a written materials sharing agreement
				exists between the relevant
				agencies.
							.
				352.WIC program management
					(a)WIC evaluation fundsSection 17(g)(5) of the Child Nutrition Act
			 of 1966 (42 U.S.C. 1786(g)(5)) is amended by striking $5,000,000
			 and inserting $15,000,000.
					(b)WIC rebate paymentsSection 17(h)(8) of the Child Nutrition Act
			 of 1966 (42 U.S.C. 1786(h)(8)) is amended by adding at the end the
			 following:
						
							(K)ReportingEffective beginning October 1, 2011, each
				State agency shall report rebate payments received from manufacturers in the
				month in which the payments are received, rather than in the month in which the
				payments were
				earned.
							.
					(c)Cost containment measureSection 17(h) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786(h)) is amended—
						(1)in paragraph (8)(A)(iv)(III), by striking
			 Any and inserting Except as provided in paragraph
			 (9)(B)(i)(II), any; and
						(2)by striking paragraph (9) and inserting the
			 following:
							
								(9)Cost containment measure
									(A)Definition of cost containment
				measureIn this subsection,
				the term cost containment measure means a competitive bidding,
				rebate, direct distribution, or home delivery system implemented by a State
				agency as described in the approved State plan of operation and administration
				of the State agency.
									(B)Solicitation and rebate billing
				requirementsAny State agency
				instituting a cost containment measure for any authorized food, including
				infant formula, shall—
										(i)in the bid solicitation—
											(I)identify the composition of State alliances
				for the purposes of a cost containment measure; and
											(II)verify that no additional States shall be
				added to the State alliance between the date of the bid solicitation and the
				end of the contract;
											(ii)have a system to ensure that rebate
				invoices under competitive bidding provide a reasonable estimate or an actual
				count of the number of units sold to participants in the program under this
				section;
										(iii)open and read aloud all bids at a public
				proceeding on the day on which the bids are due; and
										(iv)unless otherwise exempted by the Secretary,
				provide a minimum of 30 days between the publication of the solicitation and
				the date on which the bids are due.
										(C)State alliances for authorized foods other
				than infant formulaProgram
				requirements relating to the size of State alliances under paragraph (8)(A)(iv)
				shall apply to cost containment measures established for any authorized food
				under this
				section.
									.
						(d)Electronic benefit transferSection 17(h) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786(h)) is amended by striking paragraph (12) and inserting
			 the following:
						
							(12)Electronic benefit transfer
								(A)DefinitionsIn this paragraph:
									(i)Electronic benefit transferThe term electronic benefit
				transfer means a food delivery system that provides benefits using a
				card or other access device approved by the Secretary that permits electronic
				access to program benefits.
									(ii)ProgramThe term program means the
				special supplemental nutrition program established by this section.
									(B)Requirements
									(i)In generalNot later than October 1, 2020, each State
				agency shall be required to implement electronic benefit transfer systems
				throughout the State, unless the Secretary grants an exemption under
				subparagraph (C) for a State agency that is facing unusual barriers to
				implement an electronic benefit transfer system.
									(ii)ResponsibilityThe State agency shall be responsible for
				the coordination and management of the electronic benefit transfer system of
				the agency.
									(C)Exemptions
									(i)In generalTo be eligible for an exemption from the
				statewide implementation requirements of subparagraph (B)(i), a State agency
				shall demonstrate to the satisfaction of the Secretary 1 or more of the
				following:
										(I)There are unusual technological barriers to
				implementation.
										(II)Operational costs are not affordable within
				the nutrition services and administration grant of the State agency.
										(III)It is in the best interest of the program
				to grant the exemption.
										(ii)Specific dateA State agency requesting an exemption
				under clause (i) shall specify a date by which the State agency anticipates
				statewide implementation described in subparagraph (B)(i).
									(D)Reporting
									(i)In generalEach State agency shall submit to the
				Secretary electronic benefit transfer project status reports to demonstrate the
				progress of the State toward statewide implementation.
									(ii)ConsultationIf a State agency plans to incorporate
				additional programs in the electronic benefit transfer system of the State, the
				State agency shall consult with the State agency officials responsible for
				administering the programs prior to submitting the planning documents to the
				Secretary for approval.
									(iii)RequirementsAt a minimum, a status report submitted
				under clause (i) shall contain—
										(I)an annual outline of the electronic benefit
				transfer implementation goals and objectives of the State;
										(II)appropriate updates in accordance with
				approval requirements for active electronic benefit transfer State agencies;
				and
										(III)such other information as the Secretary may
				require.
										(E)Imposition of costs on vendors
									(i)Cost prohibitionExcept as otherwise provided in this
				paragraph, the Secretary may not impose, or allow a State agency to impose, the
				costs of any equipment or system required for electronic benefit transfers on
				any authorized vendor in order to transact electronic benefit transfers if the
				vendor equipment or system is used solely to support the program.
									(ii)Cost-sharingThe Secretary shall establish criteria for
				cost-sharing by State agencies and vendors of costs associated with any
				equipment or system that is not solely dedicated to transacting electronic
				benefit transfers for the program.
									(iii)Fees
										(I)In generalA vendor that elects to accept electronic
				benefit transfers using multifunction equipment shall pay commercial
				transaction processing costs and fees imposed by a third-party processor that
				the vendor elects to use to connect to the electronic benefit transfer system
				of the State.
										(II)Interchange feesNo interchange fees shall apply to
				electronic benefit transfer transactions under this paragraph.
										(iv)Statewide operationsAfter completion of statewide expansion of
				a system for transaction of electronic benefit transfers—
										(I)a State agency may not be required to incur
				ongoing maintenance costs for vendors using multifunction systems and equipment
				to support electronic benefit transfers; and
										(II)any retail store in the State that applies
				for authorization to become a program vendor shall be required to demonstrate
				the capability to accept program benefits electronically prior to
				authorization, unless the State agency determines that the vendor is necessary
				for participant access.
										(F)Minimum lane coverage
									(i)In generalThe Secretary shall establish minimum lane
				coverage guidelines for vendor equipment and systems used to support electronic
				benefit transfers.
									(ii)Provision of equipmentIf a vendor does not elect to accept
				electronic benefit transfers using its own multifunction equipment, the State
				agency shall provide such equipment as is necessary to solely support the
				program to meet the established minimum lane coverage guidelines.
									(G)Technical standardsThe Secretary shall—
									(i)establish technical standards and operating
				rules for electronic benefit transfer systems; and
									(ii)require each State agency, contractor, and
				authorized vendor participating in the program to demonstrate compliance with
				the technical standards and operating
				rules.
									.
					(e)Universal product codes
			 databaseSection 17(h) of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1786(h)) is amended by striking
			 paragraph (13) and inserting the following:
						
							(13)Universal product codes database
								(A)In generalNot later than 2 years after the date of
				enactment of the Healthy, Hunger-Free Kids
				Act of 2010, the Secretary shall establish a national universal
				product code database to be used by all State agencies in carrying out the
				requirements of paragraph (12).
								(B)Funding
									(i)In generalOn October 1, 2010, and on each October 1
				thereafter, out of any funds in the Treasury not otherwise appropriated, the
				Secretary of the Treasury shall transfer to the Secretary to carry out this
				paragraph $1,000,000, to remain available until expended.
									(ii)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this paragraph the funds transferred
				under clause (i), without further appropriation.
									(iii)Use of fundsThe Secretary shall use the funds provided
				under clause (i) for development, hosting, hardware and software configuration,
				and support of the database required under subparagraph
				(A).
									.
					(f)Temporary spending authoritySection 17(i) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786(i)) is amended by adding at the end the following:
						
							(8)Temporary spending authorityDuring each of fiscal years 2012 and 2013,
				the Secretary may authorize a State agency to expend more than the amount
				otherwise authorized under paragraph (3)(C) for expenses incurred under this
				section for supplemental foods during the preceding fiscal year, if the
				Secretary determines that—
								(A)there has been a significant reduction in
				reported infant formula cost containment savings for the preceding fiscal year
				due to the implementation of subsection (h)(8)(K); and
								(B)the reduction would affect the ability of
				the State agency to serve all eligible
				participants.
								.
					EMiscellaneous
				361.Full use of Federal fundsSection 12 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1760) is amended by striking subsection
			 (b) and inserting the following:
					
						(b)Agreements
							(1)In generalThe Secretary shall incorporate, in the
				agreement of the Secretary with the State agencies administering programs
				authorized under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.), the express requirements with respect to the operation of the programs
				to the extent applicable and such other provisions as in the opinion of the
				Secretary are reasonably necessary or appropriate to effectuate the purposes of
				this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
							(2)Expectations for use of fundsAgreements described in paragraph (1) shall
				include a provision that—
								(A)supports full use of Federal funds provided
				to State agencies for the administration of programs authorized under this Act
				or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and
								(B)excludes the Federal funds from State
				budget restrictions or limitations including, at a minimum—
									(i)hiring freezes;
									(ii)work furloughs; and
									(iii)travel
				restrictions.
									.
				362.Disqualified schools, institutions, and
			 individualsSection 12 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1760) (as amended by
			 section 206) is amended by adding at the end the following:
					
						(r)Disqualified schools, institutions, and
				individualsAny school,
				institution, service institution, facility, or individual that has been
				terminated from any program authorized under this Act or the Child Nutrition
				Act of 1966 (42 U.S.C. 1771 et seq.) and is on a list of disqualified
				institutions and individuals under section 13 or section 17(d)(5)(E) of this
				Act may not be approved to participate in or administer any program authorized
				under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
				seq.).
						.
				IVMiscellaneous
			AReauthorization of expiring
			 provisions
				IRichard B. Russell National School Lunch
			 Act
					401.Commodity supportSection 6(e)(1)(B) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1755(e)(1)(B)) is amended by striking
			 September 30, 2010 and inserting September 30,
			 2020.
					402.Food safety audits and reports by
			 StatesSection 9(h) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)) is
			 amended—
						(1)in paragraph (3), by striking 2006
			 through 2010 and inserting 2011 through 2015; and
						(2)in paragraph (4), by striking 2006
			 through 2010 and inserting 2011 through 2015.
						403.Procurement trainingSection 12(m)(4) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1760(m)(4)) is amended by striking
			 2005 through 2009 and inserting 2010 through
			 2015.
					404.Authorization of the summer food service
			 program for childrenSubsection (r) of section 13 of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1761) (as redesignated by
			 section 322(1)) is amended by striking September 30, 2009 and
			 inserting September 30, 2015.
					405.Year-round services for eligible
			 entitiesSubsection (i)(5) of
			 section 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769)
			 (as redesignated by section 243(1)) is amended by striking 2005 through
			 2010 and inserting 2011 through 2015.
					406.Training, technical assistance, and food
			 service management instituteSection 21(e) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769b–1(e)) is amended—
						(1)by striking (e)
			 authorization of
			 appropriations and all that follows through the end of
			 paragraph (2)(A) and inserting the following:
							
								(e)Food service management institute
									(1)Funding
										(A)In generalIn addition to any amounts otherwise made
				available for fiscal year 2011, on October 1, 2010, and each October 1
				thereafter, out of any funds in the Treasury not otherwise appropriated, the
				Secretary of the Treasury shall transfer to the Secretary to carry out
				subsection (a)(2) $5,000,000, to remain available until expended.
										(B)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out subsection (a)(2) the funds
				transferred under subparagraph (A), without further
				appropriation.
										;
						(2)by redesignating subparagraphs (B) and (C)
			 as paragraphs (2) and (3), respectively, and indenting appropriately;
						(3)in paragraph (2) (as so redesignated), by
			 striking subparagraph (A) each place it appears and inserting
			 paragraph (1); and
						(4)in paragraph (3) (as so redesignated), by
			 striking subparagraphs (A) and (B) and inserting
			 paragraphs (1) and (2).
						407.Federal administrative
			 supportSection 21(g)(1)(A))
			 of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1769b–1(g)(1)(A)) is amended—
						(1)in clause (i), by striking
			 and at the end;
						(2)in clause(ii), by striking the period at
			 the end and inserting ; and
						(3)and by adding at the end the
			 following:
							
								(iii)on October 1, 2010, and every October 1
				thereafter,
				$4,000,000.
								.
						408.Compliance and accountabilitySection 22(d) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769c(d)) is amended by striking
			 $6,000,000 for each of fiscal years 2004 through 2009 and
			 inserting $10,000,000 for each of fiscal years 2011 through
			 2015.
					409.Information clearinghouseSection 26(d) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence
			 by striking 2005 through 2010 and inserting 2010 through
			 2015.
					IIChild Nutrition Act of 1966
					421.Technology infrastructure
			 improvementSection 7(i)(4) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1776(i)(4)) is amended by striking
			 2005 through 2009 and inserting 2010 through
			 2015.
					422.State administrative expensesSection 7(j) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1776(j)) is amended by striking October 1, 2009
			 and inserting October 1, 2015.
					423.Special supplemental nutrition program for
			 women, infants, and childrenSection 17(g)(1)(A) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(g)(1)(A)) is amended by striking each of
			 fiscal years 2004 through 2009 and inserting each of fiscal
			 years 2010 through 2015.
					424.Farmers market nutrition
			 programSection 17(m)(9) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1786(m)(9)) is amended by striking
			 subparagraph (A) and inserting the following:
						
							(A)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection such sums as are
				necessary for each of fiscal years 2010 through
				2015.
							.
					BTechnical amendments
				441.Technical amendments
					(a)Richard B. Russell National School Lunch
			 Act
						(1)Nutritional requirementsSection 9(f) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(f)) is amended—
							(A)by striking (f) and all that
			 follows through the end of paragraph (1) and inserting the following:
								
									(f)Nutritional requirements
										(1)In generalSchools that are participating in the
				school lunch program or school breakfast program shall serve lunches and
				breakfasts that—
											(A)are consistent with the goals of the most
				recent Dietary Guidelines for Americans published under section 301 of the
				National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341);
				and
											(B)consider the nutrient needs of children who
				may be at risk for inadequate food intake and food
				insecurity.
											;
				
							(B)by striking paragraph (2); and
							(C)by redesignating paragraphs (3) through (5)
			 as paragraphs (2) through (4), respectively.
							(2)Rounding rules for computation of
			 adjustmentSection
			 11(a)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1759a(a)(3)(B)) is amended by striking Rounding.— and all that follows through
			 On July in subclause (II) and inserting Rounding.—On
			 July.
						(3)Information and assistance concerning
			 reimbursement optionsSection
			 11 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a) is
			 amended by striking subsection (f).
						(4)1995 Regulations to implement dietary
			 guidelinesSection 12 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1760) is amended by
			 striking subsection (k).
						(5)Summer food service program for
			 children
							(A)In generalSection 13 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761) is amended by striking the section
			 heading and all that follows through the end of subsection (a)(1) and inserting
			 the following:
								
									13.Summer food service program for
				children
										(a)In general
											(1)DefinitionsIn this section:
												(A)Area in which poor economic conditions
				exist
													(i)In generalSubject to clause (ii), the term area
				in which poor economic conditions exist, as the term relates to an area
				in which a program food service site is located, means—
														(I)the attendance area of a school in which at
				least 50 percent of the enrolled children have been determined eligible for
				free or reduced price school meals under this Act and the
				Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.);
														(II)a geographic area, as defined by the
				Secretary based on the most recent census data available, in which at least 50
				percent of the children residing in that area are eligible for free or reduced
				price school meals under this Act and the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
														(III)an area—
															(aa)for which the program food service site
				documents the eligibility of enrolled children through the collection of income
				eligibility statements from the families of enrolled children or other means;
				and
															(bb)at least 50 percent of the children
				enrolled at the program food service site meet the income standards for free or
				reduced price school meals under this Act and the
				Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.);
															(IV)a geographic area, as defined by the
				Secretary based on information provided from a department of welfare or zoning
				commission, in which at least 50 percent of the children residing in that area
				are eligible for free or reduced price school meals under this Act and the
				Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); or
														(V)an area for which the program food service
				site demonstrates through other means approved by the Secretary that at least
				50 percent of the children enrolled at the program food service site are
				eligible for free or reduced price school meals under this Act and the
				Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.).
														(ii)Duration of determinationA determination that an area is an
				area in which poor economic conditions exist under clause (i)
				shall be in effect for—
														(I)in the case of an area described in clause
				(i)(I), 5 years;
														(II)in the case of an area described in clause
				(i)(II), until more recent census data are available;
														(III)in the case of an area described in clause
				(i)(III), 1 year; and
														(IV)in the case of an area described in
				subclause (IV) or (V) of clause (i), a period of time to be determined by the
				Secretary, but not less than 1 year.
														(B)ChildrenThe term children
				means—
													(i)individuals who are 18 years of age and
				under; and
													(ii)individuals who are older than 18 years of
				age who are—
														(I)determined by a State educational agency or
				a local public educational agency of a State, in accordance with regulations
				promulgated by the Secretary, to have a disability, and
														(II)participating in a public or nonprofit
				private school program established for individuals who have a
				disability.
														(C)ProgramThe term program means the
				summer food service program for children authorized by this section.
												(D)Service institutionThe term service institution
				means a public or private nonprofit school food authority, local, municipal, or
				county government, public or private nonprofit higher education institution
				participating in the National Youth Sports Program, or residential public or
				private nonprofit summer camp, that develops special summer or school vacation
				programs providing food service similar to food service made available to
				children during the school year under the school lunch program under this Act
				or the school breakfast program under the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.).
												(E)StateThe term State means—
													(i)each of the several States of the United
				States;
													(ii)the District of Columbia;
													(iii)the Commonwealth of Puerto Rico;
													(iv)Guam;
													(v)American Samoa;
													(vi)the Commonwealth of the Northern Mariana
				Islands; and
													(vii)the United States Virgin
				Islands.
													.
							(B)Conforming amendmentsSection 13(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(a)) is amended—
								(i)in paragraph (2)—
									(I)by striking (2) To the maximum
			 extent feasible, and inserting the following:
										
											(2)Program authorization
												(A)In generalThe Secretary may carry out a program to
				assist States, through grants-in-aid and other means, to initiate and maintain
				nonprofit summer food service programs for children in service
				institutions.
												(B)Preparation of food
													(i)In generalTo the maximum extent
				feasible,
													;
				and
									(II)by striking The Secretary
			 shall and inserting the following:
										
											(ii)Information and technical
				assistanceThe Secretary
				shall
											;
									(ii)in paragraph (3)—
									(I)by striking (3) Eligible service
			 institutions and inserting the following:
										
											(3)Eligible service institutionsEligible service
				institutions
											;
				and
									(II)by indenting subparagraphs (A) through (D)
			 appropriately;
									(iii)in paragraph (4)—
									(I)by redesignating subparagraphs (A) through
			 (D) as clauses (i) through (iv), respectively, and indenting
			 appropriately;
									(II)by striking (4) The
			 following and inserting the following:
										
											(4)Priority
												(A)In generalThe
				following
												;
				and
									(III)by striking The Secretary and the
			 States and inserting the following:
										
											(B)Rural areasThe Secretary and the
				States
											;
									(iv)by striking (5) Camps and
			 inserting the following:
									
										(5)CampsCamps
										;
				and
								(v)by striking (6) Service
			 institutions and inserting the following:
									
										(6)Government institutionsService
				institutions
										.
								(6)Report on impact of procedures to secure
			 State school input on commodity selectionSection 14(d) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1762a(d)) is amended by striking the
			 matter that follows paragraph (5).
						(7)Rural area day care home pilot
			 programSection 17 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is amended by
			 striking subsection (p).
						(8)Child and adult care food program training
			 and technical assistanceSection 17(q) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(q)) is amended by striking paragraph
			 (3).
						(9)Pilot project for private nonprofit State
			 agenciesSection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by
			 striking subsection (a).
						(10)Meal counting and application pilot
			 programsSection 18(c) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769(c)) is
			 amended—
							(A)by striking paragraphs (1) and (2);
							(B)by redesignating paragraphs (3) and (4) as
			 paragraphs (1) and (2), respectively; and
							(C)in paragraph (1) (as so redesignated), by
			 striking In addition to the pilot projects described in this subsection,
			 the Secretary may conduct other and inserting The Secretary may
			 conduct.
							(11)Milk fortification pilotSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by striking subsection
			 (d).
						(12)Free breakfast pilot projectSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by striking subsection
			 (e).
						(13)Summer food service residential camp
			 eligibilitySection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by
			 striking subsection (f).
						(14)Accommodation of the special dietary needs
			 of individuals with disabilitiesSection 27 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769h) is repealed.
						(b)Child Nutrition Act of 1966
						(1)State administrative expenses minimum
			 levels for 2005 through 2007Section 7(a)(1) of the Child Nutrition Act
			 of 1966 (42 U.S.C. 1776(a)(1)) is amended—
							(A)in subparagraph (A), by striking
			 Except as provided in subparagraph (B), each fiscal year and
			 inserting Each fiscal year;
							(B)by striking subparagraph (B); and
							(C)by redesignating subparagraph (C) as
			 subparagraph (B).
							(2)Fruit and vegetable grants under the
			 special supplemental nutrition program for women, infants, and
			 childrenSection 17(f)(11) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1786(f)(11)) is amended—
							(A)by striking subparagraph (C); and
							(B)by redesignating subparagraph (D) as
			 subparagraph (C).
							442.Use of unspent future funds from the
			 American Recovery and Reinvestment Act of 2009Section 101(a) of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 120) is
			 amended—
					(1)in paragraph (1), by inserting before the
			 period at the end , if the value of the benefits and block grants would
			 be greater under that calculation than in the absence of this
			 subsection; and
					(2)by striking paragraph (2) and inserting the
			 following:
						
							(2)TerminationThe authority provided by this subsection
				shall terminate after October 31,
				2013.
							.
					443.Equipment assistance technical
			 correction
					(a)In generalNotwithstanding any other provision of law,
			 school food authorities that received a grant for equipment assistance under
			 the grant program carried out under the heading FOOD AND NUTRITION SERVICE CHILD
			 NUTRITION PROGRAMS in title I of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 119) shall be eligible to receive a grant under section 749(j) of the
			 Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriations Act, 2010 (Public Law 111–80; 123 Stat. 2134).
					(b)Use of grantA school food authority receiving a grant
			 for equipment assistance described in subsection (a) may use the grant only to
			 make equipment available to schools that did not previously receive equipment
			 from a grant under the American Recovery and Reinvestment Act of 2009 (Public
			 Law 111–5; 123 Stat. 115).
					444.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
				445.Effective
			 dateExcept as otherwise
			 specifically provided in this Act or any of the amendments made by this Act,
			 this Act and the amendments made by this Act take effect on October 1,
			 2010.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
